Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 1 of 132 PageID #: 433




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



                                                      C.A. No. 20-488-CFC
  IN RE MATTEL INC. STOCKHOLDER
  DERIVATIVE LITIGATION
                                                      DEMAND FOR JURY TRIAL

     VERIFIED SHAREHOLDER DERIVATIVE CONSOLIDATED COMPLAINT

                                       INTRODUCTION

       Plaintiffs Mariano Lombardi and Tim Moher (“Plaintiffs”), by Plaintiffs’ undersigned

attorneys, derivatively and on behalf of Nominal Defendant Mattel, Inc. (“Mattel” or the

“Company”), files this Verified Shareholder Derivative Consolidated Complaint (“Consolidated

Complaint”) against Individual Defendants Ynon Kreiz, Margaret H. Georgiadis, Joseph J.

Euteneuer, Kevin Farr, Joseph B. Johnson, R. Todd Bradley, Adriana Cisneros, Michael J. Dolan,

Trevor A. Edwards, Frances D. Fergusson, Soren T. Laursen, Ann Lewnes, Kathy W. Loyd, Roger

Lynch, Dominic Ng, Judy D. Olian, Vasant M. Prabhu, Dean A. Scarborough, Christopher A.

Sinclair, and Dirk Van de Put (collectively, the “Individual Defendants”) for breaches of their

fiduciary duties as directors and/or officers of Mattel, unjust enrichment, abuse of control, gross

mismanagement, waste of corporate assets, violations of Sections 14(a) and 10(b) of the Securities

Exchange Act of 1934 (the “Exchange Act”); against Defendant Joshua Abrahams (“Abrahams”)

and PricewaterhouseCoopers LLP (“PwC,” and together with Defendant Abrahams, the “PwC

Defendants;” the PwC Defendants with Mattel and the Individual Defendants, collectively, the

“Defendants”) for violations of Section 10(b) of the Exchange Act and for aiding and abetting the

Individual Defendants’ breaches of fiduciary duties and other violations of law; and against the

Individual Defendants and Defendant Abrahams for violations of Section 20(a) of the Exchange




                                                1
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 2 of 132 PageID #: 434




Act; and for contribution under Sections 10(b) and 21D of the Exchange Act. As for his complaint

against the Defendants, Plaintiffs allege the following based upon personal knowledge as to

Plaintiffs and Plaintiffs’ own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through Plaintiffs’ attorneys, which included, among

other things, a review of the Defendants’ public documents, conference calls and announcements

made by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire

and press releases published by and regarding Mattel, legal filings, news reports, securities

analysts’ reports and advisories about the Company, and information readily obtainable on the

Internet. Plaintiffs believe that substantial evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Mattel’s directors, officers, and independent auditor from August 2, 2017 through August 8,

2019 (the “Relevant Period”).

       2.      Mattel is one of the largest toy manufacturing and children’s entertainment

companies in the world. The Company, founded in 1945, designs, manufactures, and markets toy

products that are sold worldwide to retail customers and directly to consumers. The Company’s

portfolio of brands and products are divided into major brand categories and include popular

brands such as Barbie® fashion dolls, Hot Wheels®, and Thomas & Friends®. The Company

“believes its products are among the most widely recognized toy products in the world.”

       3.      In the years leading up to the Relevant Period, the Company was underperforming

compared to its peers, largely due to deteriorating sales and gross margins, higher promotional

spending, and the Company’s products failing to resonate with its customers. Since losing an




                                                 2
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 3 of 132 PageID #: 435
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 4 of 132 PageID #: 436




       8.      The truth began to emerge on August 8, 2019, when the Company shocked the

investing public by terminating a $250 million offering of senior notes due in 2027 (the “Notes

Offering”) on the day that the offering was expected to close. The Company revealed that the

cancellation was a result of the Company receiving an anonymous whistleblower letter that the

Company needed to further investigate.

       9.      On this news, the price of the Company’s stock plummeted from $13.43 per share

at the close of trading on August 8, 2019, to $11.31 per share at the close of trading on August 9,

2019, representing a loss in value of over 15%.

       10.     Over the course of the next several months, additional information emerged that

further illustrated the gravity of the misconduct that took place during the Relevant Period.

       11.      On October 29, 2019, the Company issued three press releases, also filed as

exhibits to a current report filed with the SEC on Form 8-K that same day, revealing that an internal

investigation by the Company’s Audit Committee had uncovered material weaknesses in the

Company’s internal controls as well as accounting “errors” in several of the Company’s financial

statements, including that income tax expense, and resultantly the Company’s net loss, had been

understated by $109 million in the third quarter of 2017 and overstated by the same amount in the

fourth quarter of 2017. The Audit Committee investigation also found “management’s reliance on

the accounting advice sought and received on the error from the lead audit engagement partner of

Mattel’s outside auditor, and lapses in judgment by management contributed to [failures to

properly asses, document, report, and disclose the error].” As a result, certain of the Company’s

financial statements would need to be revised, and the Company’s annual report on Form 10-K for




                                                  4
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 5 of 132 PageID #: 437




the fiscal year ended December 31, 2018 (the “2018 10-K”) would need to be restated. The press

releases also announced that the Company’s Chief Financial Officer (“CFO”) would be leaving

the Company and that Mattel had begun searching for a new CFO.

       12.     On November 6, 2019, The Wall Street Journal published an article containing the

account of a former director of tax reporting at Mattel named Brett Whitaker (“Whitaker”). 1

According to Whitaker, senior accounting executives at Mattel were aware of and actively worked

with PwC to conceal the internal control deficiencies. Whitaker maintained that on one occasion,

a Mattel accounting executive stated that if the Company disclosed a material weakness in its

internal controls, it would be “the kiss of death” for Mattel.

       13.     On November 8, 2019, Bloomberg published an article revealing that PwC had been

placed under investigation by the Public Company Accounting Oversight Board (“PCAOB”) in

connection with Defendant PwC’s audit of Mattel, and moreover, that Defendant Abrahams had

been placed on administrative leave by Defendant PwC.2

       14.     On November 12, 2019, the Company filed a restated annual report filed with the

SEC on Form 10-K/A (the “Restated 2018 10-K”), in which it acknowledged that it had previously

issued misstated financial statements and that the Company’s internal controls were deficient.

       15.     Lastly, on February 25, 2020, the Company issued its annual report on Form 10-K

for the fiscal year ended December 31, 2019 (the “2019 10-K”), which revealed that in December

2019, the Company had received a subpoena from the SEC seeking documents related to the




1
    https://www.wsj.com/articles/mattel-pwc-obscured-accounting-issues-former-executive-says-
11573036201 (last visited June 18, 2021).
2
      https://www.bloomberg.com/news/articles/2019-11-08/pwc-role-in-mattel-reporting-under-
review-by-u-s-audit-watchdog (last visited June 18, 2021).



                                                  5
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 6 of 132 PageID #: 438




whistleblower letter and the Company’s internal audit investigation as well as requests for

information from the U.S. Attorney’s Office for the Southern District of New York.

       16.




                                               6
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 7 of 132 PageID #: 439




       17.     The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       18.     Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.

       19.     Furthermore, during the Relevant Period, when the Company’s stock price was

artificially inflated due to the false and misleading statements discussed herein, the Individual

Defendants caused the Company to repurchase its own stock at prices that were artificially inflated

due to the foregoing misrepresentations. Approximately 1,479,167 shares of the Company’s

common stock were repurchased during the Relevant Period for over $23.2 million. As the

Company’s stock was actually only worth $11.31 per share during that time, the price at closing

on August 9, 2019, the Company overpaid by over $6.48 million in total.

       20.     In light of the Individual Defendants’ and PwC Defendants’ misconduct, which has

subjected the Company to a consolidated federal securities fraud class action lawsuit pending in

the United States District Court for the Central District of California, naming the Company, its

former CEO, two former CFOs, Defendant PwC, and Defendant Abrahams as defendants (the

“Securities Class Action”), the need to undertake internal investigations, the need to implement

adequate internal controls, the losses from the waste of corporate assets, including through

overpayment for stock through repurchases, the losses due to the unjust enrichment of the

Individual Defendants who were improperly overcompensated by the Company and/or who




                                                 7
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 8 of 132 PageID #: 440




benefitted from the wrongdoing alleged herein, the Company will have to expend many millions

of dollars.

        21.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action, their being beholden to

each other, their longstanding business and personal relationships with each other, and their not

being disinterested and/or independent directors, a majority of Mattel’s Board of Directors (the

“Board”) cannot consider a demand to commence litigation against themselves on behalf of the

Company with the requisite level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

        22.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act (15 U.S.C.

§ 78n(a)(1)), Rule 14a-9 of the Exchange Act (17 C.F.R. § 240.14a-9), Sections 10(b) and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R.

§ 240.10b-5) promulgated thereunder, and raise a federal question pertaining to the claims made

in the Securities Class Action based on violations of the Exchange Act.

        23.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        24.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        25.     Venue is proper in this District because Mattel is incorporated in this District. In

addition, Defendants have conducted business in this District, and Defendants’ actions have had

an effect in this District.




                                                  8
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 9 of 132 PageID #: 441




                                          PARTIES

       Plaintiffs

       26.    Plaintiffs are current shareholders of Mattel. Plaintiffs have continuously held

Mattel common stock since before the beginning of the Relevant Period.

       Nominal Defendant Mattel

       27.    Mattel is a Delaware corporation with its principal executive offices at 333

Continental Boulevard, El Segundo, California 90245. Mattel’s shares trade on the NASDAQ

under the ticker symbol “MAT.”

       Defendant Kreiz

       28.    Defendant Ynon Kreiz (“Kreiz”) has served as the Company’s Chairman and CEO

since April 26, 2018, and as a Company director since June 13, 2017. He also serves as the sole

member of the Company’s Equity Grant Allocation Committee. According to the Company’s

Schedule 14A filed with the SEC on April 4, 2019 (the “2019 Proxy Statement), as of March 22,

2019, Defendant Kreiz beneficially owned 71,425 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 22, 2019

was $13.21, Defendant Kreiz owned approximately $943,524 worth of Mattel stock.

       29.    For the fiscal year ended December 31, 2019, Defendant Kreiz received

$15,514,997 in compensation, including $1,500,000 in salary, $7,162,507 in stock awards,

$4,346,100 in non-equity incentive plan compensation, and $118,891 in all other compensation.

For the fiscal year ended December 31, 2018, Defendant Kreiz received $16,955,660 in

compensation from the Company. This included $1,027,397 in salary, $6,657,261 in stock awards,

$6,506,946 in option awards, $2,695,384 in non-equity incentive plan compensation, and $68,672

in all other compensation. For the fiscal year ended December 31, 2017, Defendant Kreiz received




                                               9
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 10 of 132 PageID #: 442




$220,002 in compensation from the Company. This included $91,667 in fees earned or paid in

cash and $128,335 in stock awards.

       30.    The Company’s 2019 Proxy Statement stated the following about Defendant Kreiz:

       Mr. Kreiz brings to Mattel’s Board of Directors significant leadership, finance,
       multimedia, entertainment, and content experience. As a former Chief Executive
       Officer of a number of global media companies and a board member of Warner
       Music Group Corp., he brings a valuable perspective on the entertainment, digital,
       and media industries, including a focus on children’s programming. He was also
       General Partner at Balderton Capital where he was active in early stage technology
       and media investments.

       Defendant Georgiadis

       31.    Defendant Margaret H. Georgiadis (“Georgiadis”) served as the Company’s CEO

from February 2017 until she resigned on April 26, 2018.

       32.    For the fiscal year ended December 31, 2018, Defendant Georgiadis received

$3,790,949 in compensation from the Company. This included $534,247 in salary, $3,203,365 in

stock awards, and $53,337 in all other compensation. For the fiscal year ended December 31,

2017, Defendant Georgiadis received $31,275,289 in compensation from the Company. This

included $1,343,836 in salary, $1,500,000 in bonus, $20,264,391 in stock awards, $7,784,988 in

option awards, and $382,074 in all other compensation.

       33.    The Company’s Schedule 14A filed with the SEC on May 17, 2018 (the “2018

Proxy Statement”) stated the following about Defendant Georgiadis:

       Ms. Georgiadis brings to Mattel’s Board significant experience in technology,
       marketing, consumer insights, e-commerce, finance, leadership, global business,
       strategy, and business development. She has proven ability to foster innovation,
       experience in building partnerships on a global scale, expertise in leading complex
       organizations, and experience in engaging consumers and retail partners in a rapidly
       evolving industry. She has successfully led efforts to deliver above market growth
       and profitability by creating transformational partnerships across content, media,
       and technology providers and through innovation in product development and
       customer engagement. At Google, Ms. Georgiadis led their commercial operations
       and advertising sales in the U.S., Canada, and Latin America and was responsible




                                               10
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 11 of 132 PageID #: 443




       for driving Google’s sales operations and strategies across regions, channels, and
       products. She also has over 15 years of analytical and strategic experience at the
       global management consulting firm of McKinsey & Company.

       Defendant Euteneuer

       34.    Defendant Joseph J. Euteneuer (“Euteneuer”) served as the Company’s CFO from

September 2017 until August 2020. According to the 2019 Proxy Statement, as of March 22,

2019, Defendant Euteneuer beneficially owned 292,730 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

22, 2019 was $13.21, Defendant Euteneuer owned over $3.86 million worth of Mattel stock.

       35.    For the fiscal year ended December 31, 2019, Defendant Euteneuer received

$5,604,091 in compensation from the Company. This included $900,000 in salary, $200,000 in

bonus, $2,025,004 in stock awards, $675,000 in option awards, $1,580,400 in non-equity incentive

plan compensation, and $223,687 in all other compensation. For the fiscal year ended December

31, 2018, Defendant Euteneuer received $5,341,577 in compensation from the Company. This

included $900,000 in salary, $2,070,588 in stock awards, $674,999 in option awards, $1,431,000

in non-equity incentive plan compensation, and $265,020 in all other compensation. For the fiscal

year ended December 31, 2017, Defendant Euteneuer received $5,277,089 in compensation from

the Company. This included $241,644 in salary, $500,000 in bonus, $2,586,570 in stock awards,

$1,900,000 in option awards, and $48,875 in all other compensation.

       36.    The Company’s 2019 Proxy Statement stated the following about Defendant

Euteneuer:

       Mr. Euteneuer has been Chief Financial Officer since September 2017. From May
       2016 to September 2017, he served as Co-Chief Executive Officer and Chief
       Financial Officer of the Americas of Rivada Networks, LLC., a communications
       technology business. From April 2011 to August 2015, he served as Chief Financial
       Officer of Sprint Corporation, a wireless communications company. Mr. Euteneuer
       was Chief Financial Officer and Executive Vice President of Qwest




                                               11
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 12 of 132 PageID #: 444




       Communications, a wireline telecom company, from 2008 to 2011. Before joining
       Qwest Communications, he served as Chief Financial Officer and Executive Vice
       President of XM Satellite Radio Holdings from 2002 to 2008. From 1988 to 2002,
       Mr. Euteneuer held several executive roles at Comcast Corporation, including
       Chief Financial Officer and Executive Vice President at Comcast Corporation’s
       Business Communications/ Broadnet Europe from 2000 to 2002; and earlier, Vice
       President, Corporate Development, and Corporate Controller from 1988 to 2000.
       Prior to joining Comcast, he served as Chief Operating Officer of LaCanasta
       Mexican Foods International. Earlier in his career, Mr. Euteneuer held leadership
       roles at Deloitte and PricewaterhouseCoopers. He is a Certified Public Accountant.

       Defendant Farr

       37.     Defendant Kevin Farr (“Farr”) served as the Company’s CFO from February 2000

until September 2017. Before he was CFO, Defendant Farr worked at Mattel in a variety of

leadership positions starting in 1991.

       38.     For the fiscal year ended December 31, 2017, Defendant Farr received $2,791,810

in compensation from the Company. This included $558,904 in salary, $216,263 in stock awards,

$1,588,557 in change in pension value and nonqualified deferred compensation earnings, and

$428,086 in all other compensation.

       39.     The Company’s Schedule 14A filed with the SEC on April 5, 2017 (the “2017

Proxy Statement”) stated the following about Defendant Farr:

       Mr. Farr has been Chief Financial Officer since February 2000. From September
       1996 to February 2000, he was Senior Vice President and Corporate Controller.
       From June 1993 to September 1996, he served as Vice President, Tax. Prior to that,
       he served as Senior Director, Tax from August 1992 to June 1993.

       Defendant Johnson

       40.     Defendant Joseph B. Johnson (“Johnson”) served as the Company’s Senior Vice

President and Corporate Controller from May 2015 until he retired on August 10, 2018.

       41.     The Company’s May 4, 2015 press release announcing his appointment stated the

following about Defendant Johnson:




                                              12
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 13 of 132 PageID #: 445




       Mr. Johnson, age 52, joins Mattel from Chiquita Brands International, Inc., a
       leading global marketer and distributor of food products, where he served as Vice
       President, Chief Accounting Officer & Treasurer. Previously, Mr. Johnson held a
       number of leadership roles with Resolute Forest Products, an international wood
       and paper products company, including Senior Vice President, Finance and Chief
       Accounting Officer, Vice President and Corporate Controller and Director of
       Financial Reporting. Earlier in his career, Mr. Johnson spent nearly 14 years at
       Ernst & Young LLP. A certified public accountant, Mr. Johnson holds a bachelor’s
       degree in business administration with an emphasis in accounting from the
       University of North Florida.

       Defendant Bradley

       42.    Defendant R. Todd Bradley (“Bradley”) has served as a Company director since

May 17, 2018. He also serves as a member of the Audit Committee and Compensation Committee.

       43.    For the fiscal year ended December 31, 2019, Defendant Bradley received

$249,996 in compensation from the Company. This included $110,000 in fees earned or paid in

cash and $139,996 in stock awards. For the fiscal year ended December 31, 2018, Defendant

Bradley received $249,995 in compensation from the Company. This included $110,000 in fees

earned or paid in cash and $139,995 in stock awards.

       44.    The Company’s 2019 Proxy Statement stated the following about Defendant

Bradley:

       Mr. Bradley brings to Mattel’s Board significant leadership, finance, digital,
       marketing, and technology experience. As a prior Chief Executive Officer of a
       technology-driven company, he brings digital, marketing, and technology expertise
       relevant to Mattel’s strategy, and management experience with logistics,
       production, and quality control with previous management positions within
       logistics, production, and quality control. In addition, Mr. Bradley has proven
       experience with turnaround companies in driving growth and improving profitably.

       Defendant Cisneros

       45.    Defendant Adriana Cisneros (“Cisneros”) has served as a Company director since

August 13, 2018. She also serves as a member of the Governance and Social Responsibility

Committee.




                                              13
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 14 of 132 PageID #: 446




       46.     For the fiscal year ended December 31, 2019, Defendant Cisneros received

$247,496 in total compensation from the Company. This included $100,000 in fees earned or paid

in cash, $139,996 in stock awards, and $7,500 in all other compensation. For the fiscal year ended

December 31, 2018, Defendant Cisneros received $200,003 in compensation from the Company.

This included $83,333 in fees earned or paid in cash and $116,670 in stock awards.

       47.     The Company’s 2019 Proxy Statement stated the following about Defendant

Cisneros:

       Ms. Cisneros brings to Mattel’s Board significant leadership, media, real estate,
       entertainment, consumer products, and digital experience. As the Chief Executive
       Officer of a global company, she has valuable expertise in restructuring, growth
       strategy, and technology. She has experience transforming a company through
       innovation and digital strategy. She also has experience serving on the boards of
       nonprofit entities. Ms. Cisneros also brings a valuable perspective on global
       consumers and corporate social responsibility.

       Defendant Dolan

       48.     Defendant Michael J. Dolan (“Dolan”) has served as the Board’s Independent Lead

Director since January 2015 and as a Company director since 2004. He also serves as Chair of the

Compensation Committee, Chair of the Executive Committee, and as a member of the Governance

and Social Responsibility Committee. According to the 2019 Proxy Statement, as of March 22,

2019, Defendant Dolan beneficially owned 135,539 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

22, 2019 was $13.21, Defendant Euteneuer owned over $1.79 million worth of Mattel stock.

       49.     For the fiscal year ended December 31, 2019, Defendant Dolan received $319,996

in total compensation. This included $165,000 in fees earned or paid in cash, $139,996 in stock

awards, and $15,000 in all other compensation. For the fiscal year ended December 31, 2018,




                                               14
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 15 of 132 PageID #: 447




Defendant Dolan received $319,995 in compensation from the Company. This included $165,000

in fees earned or paid in cash, $139,995 in stock awards, and $15,000 in all other compensation.

       50.    The Company’s 2019 Proxy Statement stated the following about Defendant Dolan:

       As a former Chief Executive Officer of a large global company, Mr. Dolan brings
       to Mattel’s Board significant leadership, finance, global consumer products and
       branding, strategic marketing, and operations experience. Mr. Dolan also brings a
       valuable perspective on the entertainment industry through his experience as the
       former Chief Executive Officer of IMG, which is important to Mattel since many
       of our most popular toys are derived from licensed entertainment properties. In
       addition, Mr. Dolan’s long tenure with Young & Rubicam enables him to provide
       unique insights into brand building and advertising. Mr. Dolan has also gained
       valuable experience as the Chief Financial Officer of IMG, Viacom, and Young &
       Rubicam, where he dealt with complex accounting principles and judgments,
       internal controls, and financial reporting rules and regulations, and evaluated the
       financial results and financial reporting processes of large companies.

       Defendant Edwards

       51.    Defendant Trevor A. Edwards (“Edwards”) served as a Company director from

2012 until he retired on May 17, 2018.

       52.    For the fiscal year ended December 31, 2018, Defendant Edwards received $33,125

in compensation from the Company, which consisted entirely of gifts made by the Mattel

Children’s Foundation. For the fiscal year ended December 31, 2017, Defendant Edwards

received $269,010 in compensation from the Company. This included $100,000 in fees earned or

paid in cash, $140,000 in stock awards, and $29,000 in all other compensation.

       53.    The Company’s 2018 Proxy Statement stated the following about Defendant

Edwards:

       Mr. Edwards brings to Mattel’s Board two decades of significant marketing and
       global brand management experience from a large public company. His leadership
       and strategy skills in overseeing geographic, category, direct-to-consumer business
       units globally, and all brand management functions, including digital and
       advertising, sports marketing, brand design, public relations, and retail marketing,
       provide a unique perspective on Mattel’s key goals and strategies for growth.
       During his career at NIKE, Mr. Edwards led some of the brand’s most significant




                                               15
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 16 of 132 PageID #: 448




       break-through innovations, including spearheading the creation of NIKE+. In
       addition, he helped transform the digital landscape and position NIKE as a leader
       in the use of social media to connect with consumers globally.

       Defendant Fergusson

       54.    Defendant Frances D. Fergusson (“Fergusson”) served as a Company director from

2006 until she retired on May 17, 2018.

       55.    For the fiscal year ended December 31, 2018, Defendant Fergusson received

$25,250 in compensation from the Company, which consisted entirely of gifts made by the Mattel

Children’s Foundation. For the fiscal year ended December 31, 2017, Defendant Fergusson

received $272,510 in total compensation. This included $115,000 in fees earned or paid in cash,

$140,010 in stock awards, and $17,500 in all other compensation.

       56.    The Company’s 2017 Proxy Statement stated the following about Defendant

Fergusson:

       As the former President of a major educational institution for 20 years,
       Dr. Fergusson brings to Mattel’s Board her extensive general and financial
       management, leadership and strategic planning experience. At Vassar College, she
       headed strategic planning projects and strengthened the College’s financial
       position. Dr. Fergusson also brings her experience serving on Boards of large,
       public companies and for-profit entities. Her service and leadership role with
       many non-profit entities also provide a unique perspective to the Board.

       Defendant Laursen

       57.    Defendant Soren T. Laursen (“Laursen”) has served as a Company director since

May 17, 2018, and as the Company’s interim Executive Director from October 2018 to October

2019. He also serves as a member of the Governance and Social Responsibility Committee and

the Compensation Committee. According to the 2019 Proxy Statement, as of March 22, 2019,

Defendant Laursen beneficially owned 3,500 shares of the Company’s common stock. Given that




                                              16
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 17 of 132 PageID #: 449




the price per share of the Company’s common stock at the close of trading on March 22, 2019 was

$13.21, Defendant Laursen owned approximately $46,235 worth of Mattel stock.

       58.    For the fiscal year ended December 31, 2019, Defendant Laursen received

$278,486 in compensation from the Company. This included $58,33 in fees earned or paid in cash,

$81,667 in stock awards, and $238,486 in all other compensation. For the fiscal year ended

December 31, 2018, Defendant Laursen received $389,161 in compensation from the Company.

This included $100,000 in fees earned or paid in cash, $239,997 in stock awards, and $49,164 in

all other compensation.

       59.    The Company’s 2019 Proxy Statement stated the following about Defendant

Laursen:

       Mr. Laursen brings to Mattel’s Board of Directors significant leadership, finance,
       brand, marketing, retail, global, and toy industry experience. He has experience
       successfully turning around a company and driving growth. As a former Chief
       Executive Officer of a toy retail company and former President of a toy
       manufacturer, he has tested experience and understanding of Mattel’s business and
       the global commercial toy industry, deep expertise in developing strong brand
       franchises supported by compelling media, digital and technology activations, and
       leadership experience in successfully turning around a company and driving
       growth.

       Defendant Lewnes

       60.    Defendant Ann Lewnes (“Lewnes”) has served as a Company director since 2015.

She also serves as Chair of the Governance and Social Responsibility Committee, and as a member

of the Executive Committee. According to the 2019 Proxy Statement, as of March 22, 2019,

Defendant Lewnes beneficially owned 11,207 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 22, 2019

was $13.21, Defendant Lewnes owned approximately $148,044 worth of Mattel stock.




                                              17
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 18 of 132 PageID #: 450




       61.    For the fiscal year ended December 31, 2019, Defendant Lewnes received $269,996

in compensation from the Company. This included $115,000 in fees earned or paid in cash,

$139,996 in stock awards, and $15,000 in all other compensation. For the fiscal year ended

December 31, 2018, Defendant Lewnes received $269,995 in compensation from the Company.

This included $115,000 in fees earned or paid in cash, $139,995 in stock awards, and $15,000 in

all other compensation. For the fiscal year ended December 31, 2017, Defendant Lewnes received

$270,010 in compensation from the Company. This included $100,000 in fees earned or paid in

cash, $140,010 in stock awards, and $30,000 in all other compensation.

       62.    The Company’s 2019 Proxy Statement stated the following about Defendant

Lewnes:

       As a global media and marketing leader in the technology industry, Ms. Lewnes
       brings to Mattel’s Board her significant leadership experience in branding,
       advertising, technology, and financial management marketing. She also brings
       experience in driving strategic growth and global demand at two public technology
       companies, as well as her experience serving on the boards of nonprofit entities. At
       Adobe, Ms. Lewnes is responsible for Adobe’s corporate brand, corporate
       communications, and integrated marketing efforts worldwide and has spearheaded
       the transformation of the company’s global marketing efforts to be digital-first and
       data-driven. At Intel, Ms. Lewnes played a key role globally positioning the
       business and products to consumers, business professionals, and key computer
       channels.

       Defendant Loyd

       63.    Defendant Kathy W. Loyd (“Loyd”) served as a Company director from 2001 until

she retired on May 17, 2018.

       64.    For the fiscal year ended December 31, 2018, Defendant Loyd received $6,250 in

compensation from the Company, which consisted entirely of gifts made by the Mattel Children’s

Foundation. For the fiscal year ended December 31, 2017, Defendant Loyd received $275,010 in




                                               18
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 19 of 132 PageID #: 451




compensation from the Company. This included $110,000 in fees earned or paid in cash, $140,010

in stock awards, and $25,000 in all other compensation.

         65.    The Company’s 2018 Proxy Statement stated the following about Defendant Loyd:

         Given her experience as a professor of information technology, Chief Information
         Officer and an information management leader, Ms. White Loyd brings to Mattel’s
         Board unique insights into the strategic use of information technology as a
         competitive advantage. Such experience as well as her public company director
         experience with a software provider make Ms. White Loyd an important
         contributor as information technology is an ever increasing important focus for
         Mattel.

         Defendant Lynch

         66.    Defendant Roger Lynch (“Lynch”) has served as a Company director since August

13, 2018. He also serves as a member of the Audit Committee and the Finance Committee.

According to the 2019 Proxy Statement, as of March 22, 2019, Defendant Lynch beneficially

owned 8,000 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on March 22, 2019 was $13.21, Defendant Lynch

owned approximately $105,680 worth of Mattel stock.

         67.    For the fiscal year ended December 31, 2019, Defendant Lynch received $264,996

in compensation from the Company. This included $110,000 in fees earned or paid in cash,

$139,996 in stock awards, and $15,000 in all other compensation. For the fiscal year ended

December 31, 2018, Defendant Lynch received $215,003 in compensation from the Company.

This included $83,333 in fees earned or paid in cash, $116,670 in stock awards, and $15,000 in all

other compensation.

         68.    The Company’s 2019 Proxy Statement stated the following about Defendant

Lynch:

         Mr. Lynch brings to Mattel’s Board significant leadership, media, technology, and
         internet experience. He has a wealth of consumer experience, including experience




                                                19
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 20 of 132 PageID #: 452




       leveraging changing consumer behaviors that can be applied to help further
       Mattel’s growth. Additionally, he has extensive experience leading, innovating, and
       scaling consumer media and technology businesses globally, including having
       guided a number of companies through critical transformation periods. Through his
       media industry experience, Mr. Lynch has frequently worked with large content
       providers to create business models that embrace technological changes in
       distribution.

       Defendant Ng

       69.    Defendant Dominic Ng (“Ng”) has served as a Company director since 2006. He

also serves as the Chair of the Finance Committee, and as a member of the Audit Committee and

the Executive Committee. According to the 2019 Proxy Statement, as of March 22, 2019,

Defendant Ng beneficially owned 9,500 shares of the Company’s common stock. Given that the

price per share of the Company’s common stock at the close of trading on March 22, 2019 was

$13.21, Defendant Ng owned approximately $125,495 worth of Mattel stock.

       70.    For the fiscal year ended December 31, 2019, Defendant Ng received $279,996 in

compensation from the Company. This included $125,000 in fees earned or paid in cash, $139,996

in stock awards, and $15,000 in all other compensation. For the fiscal year ended December 31,

2018, Defendant Ng received $279,995 in compensation from the Company. This included

$125,000 in fees earned or paid in cash, $139,995 in stock awards, and $15,000 in all other

compensation. For the fiscal year ended December 31, 2017, Defendant Ng received $280,010 in

compensation from the Company. This included $110,000 in fees earned or paid in cash, $140,010

in stock awards, and $30,000 in all other compensation.

       71.    The Company’s 2019 Proxy Statement stated the following about Defendant Ng:

       As the Chief Executive Officer of one of the largest independent banks
       headquartered in Southern California, Mr. Ng brings to Mattel’s Board significant
       experience in leadership, strategy, business development, and global business. He
       also has valuable experience in dealing with complex accounting principles and
       judgments, internal controls, and financial reporting rules and regulations, and
       evaluating financial results and financial reporting processes of large companies.




                                               20
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 21 of 132 PageID #: 453




       Mr. Ng transformed East West Bank from a small savings and loan association
       based in Los Angeles into a large full service commercial bank with exclusive focus
       on the United States and Greater China markets. Mr. Ng’s extensive experience
       conducting business in China is extremely valuable to Mattel because of Mattel’s
       large manufacturing presence in China and emerging markets initiatives (including
       China). He also brings to Mattel’s Board extensive business and governmental
       relationships in the State of California and the greater metropolitan area of Los
       Angeles, where Mattel is headquartered.

       Defendant Olian

       72.      Defendant Judy D. Olian (“Olian”) has served as a Company director since

September 13, 2018. She also serves as a member of the Compensation Committee and the

Governance and Social Responsibility Committee.

       73.      For the fiscal year ended December 31, 2019, Defendant Olian received $254,996

in compensation from the Company. This included $100,000 in fees earned or paid in cash,

$139,996 in stock awards, and $15,000 in all other compensation. For the fiscal year ended

December 31, 2018, Defendant Olian received $195,005 in compensation from the Company. This

included $75,000 in fees earned or paid in cash, $105,005 in stock awards, and $15,000 in all other

compensation.

       74.      The Company’s 2019 Proxy Statement stated the following about Defendant Olian:

       As the President of Quinnipiac University, and former Dean of the UCLA Anderson
       School of Management for over 12 years, Dr. Olian brings to Mattel’s Board her
       extensive human resource management, management composition, and
       management systems expertise. Under her leadership, the Anderson School hired a
       record number of faculty, and raised over $450 million for student and faculty
       support and to create innovative programming. Her tenure as Dean also saw the
       expansion of the school’s Board of Advisors, attracting many prominent business
       leaders who represent diverse functional and global perspectives, as well as the
       creation of the school’s Master of Financial Engineering and Master of Science in
       Business Analytics programs.

       Defendant Prabhu




                                                21
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 22 of 132 PageID #: 454




       75.     Defendant Vasant M. Prabhu (“Prabhu”) served as a Company director from 2007

until June 2020, when he did not stand for reelection at that year’s shareholder meeting. He also

served as Chair of the Audit Committee during the Relevant Period.

       76.     For the fiscal year ended December 31, 2019, Defendant Prabhu received $269,996

in compensation from the Company. This included $130,000 in fees earned or paid in cash and

$139,996 in stock awards. For the fiscal year ended December 31, 2018, Defendant Prabhu

received $284,995 in compensation from the Company. This included $130,000 in fees earned or

paid in cash, $139,995 in stock awards, and $15,000 in all other compensation. For the fiscal year

ended December 31, 2017, Defendant Prabhu received $300,010 in compensation from the

Company. This included $130,000 in fees earned or paid in cash, $140,010 in stock awards, and

$30,000 in all other compensation.

       77.     The Company’s 2019 Proxy Statement stated the following about Defendant

Prabhu:

       As Chief Financial Officer of a number of large public companies, Mr. Prabhu
       brings to Mattel’s Board significant leadership experience dealing with complex
       accounting principles and judgments, internal controls, and financial reporting rules
       and regulations, and evaluating financial results and financial reporting processes
       of large companies. As Senior Vice President Finance & Chief Financial Officer of
       Pepsi International, Mr. Prabhu was responsible for the company’s franchise and
       had oversight of operations in more than 100 countries. His global management,
       retail, and finance experience are also important to Mattel, given Mattel’s
       significant international operations.

       Defendant Scarborough

       78.     Defendant Dean A. Scarborough (“Scarborough”) served as a Company director

from 2007 until he retired on May 17, 2018.




                                                22
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 23 of 132 PageID #: 455




       79.     For the fiscal year ended December 31, 2017, December Scarborough received

$285,010 in compensation from the Company. This included $115,000 in fees earned or paid in

cash, $140,010 in stock awards, and $30,000 in all other compensation.

       80.     The Company’s 2017 Proxy Statement stated the following about Defendant

Scarborough:

       As a currently-serving Executive Chairman and former Chief Executive Officer of
       a large public company, Mr. Scarborough brings to Mattel’s Board deep leadership,
       brand building, strategy, business development, finance, global consumer products
       and operations experience. He has extensive experience in retail and distribution
       channels, enabling Mr. Scarborough to provide valuable perspective and insights
       in these areas.

       Defendant Sinclair

       81.     Defendant Christopher A. Sinclair (“Sinclair”) served as the Executive Chairman

of the Board from February 2017 until May 2018. He previously served as a Company director

from 1996. He also formerly served as the Company’s CEO from April 2015 to February 2017,

after which point he took on the role of Executive Chairman of the Board.

       82.     For the fiscal year ended December 31, 2018, Defendant Sinclair received $564,956

in compensation from the Company. This included $164,864 in stock awards, and $400,092 in all

other compensation. For the fiscal year ended December 31, 2017, Defendant Sinclair received

$3,665,628 in compensation from the Company. This included $1,052,055 in salary, $1,346,880

in stock awards, and $266,691 in all other compensation.

       83.     The Company’s 2018 Proxy Statement stated the following about Defendant

Sinclair:

       Mr. Sinclair has been Executive Chairman of the Board since February 2017.
       From April 2015 to February 2017, he served as Chief Executive Officer, and from
       January 2015 to February 2017, he also served as Chairman of the Board of Mattel.
       He served as Interim Chief Executive Officer from January 2015 to April 2015.
       Prior to assuming the role of Chairman of the Board and Interim Chief Executive
       Officer, Mr. Sinclair served as the Independent Lead Director, Chairman of the



                                              23
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 24 of 132 PageID #: 456




          Audit Committee and Chairman of the Executive Committee since 2011. From May
          2002 until his retirement in July 2008, he served as Executive Chairman of
          Scandent Holdings, an information technology investment company. From August
          2005 to January 2009, he also served as Executive Chairman of Cambridge
          Solutions Corporation Ltd., a leader in providing information technology and
          business process outsourcing services. He served as a Managing Director of
          Manticore Partners, LLC, a venture capital advisory firm, from June 2000 to June
          2005, as an Operating Partner of Pegasus Capital Advisors, LP, a private equity
          firm, from February 2000 to August 2002, and as Chairman of the Board and Chief
          Executive Officer of Caribiner International, Inc. from December 1998 to May
          2000. Prior to that, he served as President and Chief Executive Officer of Quality
          Food, Inc., Chairman and Chief Executive Officer of Pepsi-Cola Company, and
          President and Chief Executive Officer of PepsiCo Foods & Beverages International
          and Pepsi-Cola International for more than five years.

          Defendant Van de Put

          84.    Defendant Dirk Van de Put (“Van de Put”) served as a Company director from 2011

until November 17, 2017. During the Relevant Period, he served as a member of the Audit

Committee.

          85.    For the fiscal year ended December 31, 2017, Defendant Van de Put received

$250,010 in compensation from the Company. This included $110,000 in fees earned or paid in

cash and $140,010 in stock awards.

          86.    The Company’s 2017 Proxy Statement stated the following about Defendant Van

de Put:

          As a currently-serving President and Chief Executive Officer of a large,
          multinational corporation, Mr. Van de Put brings to Mattel’s Board invaluable
          leadership, finance, international, strategy, business development, global retail and
          operations experience. Mr. Van de Put contributes extensive and diversified
          management experience in large public and private companies in the global
          consumer products and consumer packaged goods industries.

          Defendant Abrahams

          87.    Defendant Abrahams was the audit partner at Defendant PwC who led Mattel’s

supposedly independent audit team during the Relevant Period. Defendant Abrahams.




                                                   24
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 25 of 132 PageID #: 457




       Defendant PwC

       88.     PwC is a multinational professional services network headquartered in the United

Kingdom, and it has served as the Company’s independent registered accounting firm since 1974.

As Mattel’s independent auditor, PwC is responsible for auditing the Company’s financial

statements and certifying that the Company has maintained effective internal controls.

       89.     For the fiscal year ended December 31, 2019, Mattel accrued $10,870,000 in fees

for audit and non-audit services provided by Defendant PwC. This included $8,305,000 in audit

fees for professional services provided in connection with the integrated audit of Mattel’s annual

consolidated financial statements and the audit of internal control over financial reporting, among

other things, $197,000 in audit-related fees, and $2,368,000 in tax fees. For the fiscal year ended

December 31, 2018, Mattel accrued $10,094,000 in fees for audit and non-audit services provided

by Defendant PwC. This included $8,674,000 in audit fees for professional services provided in

connection with the integrated audit of Mattel’s annual consolidated financial statements and the

audit of internal control over financial reporting, among other things, $193,000 in audit-related

fees, and $1,227,000 in tax fees. For the fiscal year ended December 31, 2017, Mattel accrued

$9,408,000 in fees for audit and non-audit services provided by Defendant PwC. This included

$7,764,000 in audit fees for professional services provided in connection with the integrated audit

of Mattel’s annual consolidated financial statements and the audit of internal control over financial

reporting, among other things, $143,000 in audit-related fees, and $1,501,000 in tax fees.




                                                 25
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 26 of 132 PageID #: 458




               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       90.     By reason of their positions as officers, directors, and/or fiduciaries of Mattel and

because of their ability to control the business and corporate affairs of Mattel, the Individual

Defendants owed Mattel and its shareholders fiduciary obligations of trust, loyalty, good faith, and

due care, and were and are required to use their utmost ability to control and manage Mattel in a

fair, just, honest, and equitable manner. The Individual Defendants were and are required to act

in furtherance of the best interests of Mattel and its shareholders so as to benefit all shareholders

equally.

       91.     Each director and officer of the Company owes to Mattel and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       92.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Mattel, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       93.     To discharge their duties, the officers and directors of Mattel were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       94.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Mattel, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual



                                                  26
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 27 of 132 PageID #: 459




Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and directors of the Company

has been ratified by the remaining Individual Defendants who collectively comprised Mattel’s

Board at all relevant times.

       95.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, including the dissemination of false

information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this

Consolidated Complaint that it failed to disclose, so that the market price of the Company’s

common stock would be based upon truthful and accurate information.

       96.     To discharge their duties, the officers and directors of Mattel were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Mattel were

required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, California, and the United States,

and pursuant to Mattel’s own Code of Conduct;




                                               27
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 28 of 132 PageID #: 460




               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Mattel conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Mattel and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Mattel’s operations would comply with all

applicable laws and Mattel’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate




                                                 28
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 29 of 132 PageID #: 461




disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         97.    Each of the Individual Defendants further owed to Mattel and the shareholders the

duty of loyalty requiring that each favor Mattel’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.

         98.    At all times relevant hereto, the Individual Defendants were the agents of each other

and of Mattel and were at all times acting within the course and scope of such agency.

         99.    Because of their advisory, executive, managerial, and directorial positions with

Mattel, each of the Individual Defendants had access to adverse, non-public information about the

Company.

         100.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Mattel.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         101.   In committing the wrongful acts alleged herein, the Individual Defendants and PwC

Defendants have pursued, or joined in the pursuit of, a common course of conduct, and have acted

in concert with and conspired with one another in furtherance of their wrongdoing. The Individual

Defendants and PwC Defendants caused the Company to conceal the true facts as alleged herein.

The Individual Defendants and PwC Defendants further aided and abetted and/or assisted each

other in breaching their respective duties.

         102.   The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate



                                                 29
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 30 of 132 PageID #: 462




assets, gross mismanagement, abuse of control, and violations of Sections 14(a), 10(b), and 20(a)

of the Exchange Act; (ii) conceal adverse information concerning the Company’s operations,

financial condition, legal compliance, future business prospects and internal controls; and (iii) to

artificially inflate the Company’s stock price.

       103.    The Individual Defendants and PwC Defendants accomplished their conspiracy,

common enterprise, and/or common course of conduct by causing the Company purposefully or

recklessly to conceal material facts, fail to correct such misrepresentations, and violate applicable

laws. In furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants

and PwC Defendants collectively and individually took the actions set forth herein. Because the

actions described herein occurred under the authority of the Board, each of the Individual

Defendants who is a director of Mattel was a direct, necessary, and substantial participant in the

conspiracy, common enterprise, and/or common course of conduct complained of herein.

       104.    Each of the Individual Defendants and the PwC Defendants aided and abetted and

rendered substantial assistance in the wrongs complained of herein. In taking such actions to

substantially assist the commission of the wrongdoing complained of herein, each of the Individual

Defendants and PwC Defendants acted with actual or constructive knowledge of the primary

wrongdoing, either took direct part in, or substantially assisted in the accomplishment of that

wrongdoing, and was or should have been aware of their overall contribution to and furtherance

of the wrongdoing.

       105.    At all times relevant hereto, each of the Individual Defendants and PwC Defendants

was the agent of each of the other Individual Defendants and of Mattel, and was at all times acting

within the course and scope of such agency.




                                                  30
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 31 of 132 PageID #: 463




                              MATTEL’S CODE OF CONDUCT

       106.   Pursuant to the Company’s Code of Conduct, all employees are expected to comply

with the Code of Conduct, Company policies, and laws that govern the Company’s activities.

Additionally, certain of the provisions of the Code of Conduct apply to members of the Board.

       107.   The Code of Conduct provides, as to “Conflicts of Interest,” that:

       A conflict of interest arises any time our personal interests might affect our
       judgment as to what is in the best interest of Mattel, or make it difficult to perform
       our work for Mattel objectively and effectively. Employees and Directors must act
       in the best interests of Mattel, without considering personal interests or the potential
       for personal benefit.

       It is the responsibility of each Covered Employee to promptly bring to the attention
       of the Company’s Disclosure Committee any material information of which the
       executive may become aware that affects the disclosures made by the Company in
       its public filings or otherwise, and otherwise to assist the Disclosure Committee in
       fulfilling its responsibilities. In addition, each Covered Employee shall promptly
       bring to the attention of the Disclosure Committee and the Internal Audit function,
       any information the employee may have concerning (a) deficiencies or weaknesses
       in the design or operation of internal controls which could adversely affect the
       Company’s ability to record, process, summarize and report financial information
       or (b) any fraud, whether or not material, that involves management or other
       employees who have a significant role in the Company’s financial reporting,
       disclosures or internal controls.

       108.   The Code of Conduct provides, as to “Protecting Mattel’s Assets,” that:

       All employees and Directors share in the responsibility to protect Mattel’s assets
       (including physical assets, financial assets, intellectual property and confidential
       information) from theft, loss, damage, misuse or waste. Employees who use
       company property, such as vehicles and laptop computers, should take appropriate
       measures to ensure their proper security and use. Company assets should not be
       used for illegal purposes, or for personal benefit (except as may be allowed in
       company approved compensation arrangements). Incidental personal use of
       company assets, such as telephones, personal computers and photocopying
       machines, is permitted as long as such use does not interfere with the employee’s
       duties, is not done for monetary gain, does not conflict with Mattel’s business and
       does not violate any Mattel Policy or applicable law.

       109.   The Code of Conduct provides, as to “Accuracy of Company Records, Public

Reports and Communications,” that:




                                                 31
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 32 of 132 PageID #: 464




       Mattel is committed to provide full, fair, complete, accurate, timely and
       understandable disclosure of information, including financial information, in
       reports filed with the Securities and Exchange Commission and in other public
       communications, in accordance with applicable laws, rules and regulations.

       Financial books, records and accounts must be maintained in reasonable detail,
       accurately reflect transactions and events, and conform to applicable legal and
       accounting requirements and to Mattel’s system of internal controls. In order to
       fulfill our responsibility for sound decision-making, we require honest and accurate
       recording and reporting of business information and transactions, including quality,
       safety and personnel data records, as well as financial transactions and records.

       Falsification of any record or financial report, such as quality and safety data, time
       reports or expense reports, will result in immediate disciplinary action.

       See the “How to Get Help and Raise Concerns” section for information about
       procedures for raising concerns about accounting and auditing matters.

       110.   The Code of Conduct provides, as to “Our Responsibility to Government and

Compliance with the Law,” that:

       Employees and Directors must comply with the laws, rules and regulations
       wherever Mattel does business.

       Every employee has a responsibility to understand the law and the Code as it applies
       to his or her job. Any employee who has a question or concern about the legality of
       an action should contact the Law Department for advice.

       Which Law Applies?

       Mattel, Inc. is incorporated in the United States. The laws of the United States often
       extend to Mattel’s operations throughout the world, and to the business activities
       of Mattel’s employees wherever we live and work.

       As a global company, Mattel’s operations may be regulated by many different laws
       at the same time. There may be a conflict between the applicable laws of two or
       more countries. Any employee who thinks there may be a conflict should ask the
       Law Department for advice.

       The Code of Conduct is intended to promote compliance with the laws and
       regulations that apply to Mattel’s business. However, if we find that compliance
       with the Code of Conduct might cause us to violate the law, we must obey the law
       and ask the Law Department for advice as soon as possible. On the other hand, if
       following any local business custom or practice would cause us to violate the Code




                                                32
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 33 of 132 PageID #: 465




       of Conduct, we must comply with the Code of Conduct and notify our supervisors
       of the conflict.

       111.    The Code of Conduct provides, as to “Taking Action to Correct Problems,” that:

       Taking action to correct problems is part of the Mattel culture.

       Mattel provides a number of resources that employees can use to raise ethical concerns or
       report potential violations. If you observe conduct that you believe may be unethical, illegal
       or in violation of the Code of Conduct or Company Policies, you should report your
       concerns to your supervisor, the Human Resources Department, the Law Department, the
       Internal Audit Department, the Global Security Department or the confidential EthicsLine.

       All reported concerns will be handled promptly, fairly and discreetly. Employees must
       cooperate fully with any investigation that Mattel undertakes and must answer truthfully
       any questions that are asked as part of the investigation.

       112.    The Code of Conduct provides, as to “Raising Concerns or Complaints About

Accounting or Auditing Matters,” that:

       Any employee may submit a good faith concern or complaint regarding accounting,
       internal accounting controls or auditing matters to Mattel, without fear of retaliation of any
       kind, in any of the following ways (these are general complaint procedures and may vary
       from country to country due to local laws and regulations):
            Contact an Officer: Employees with complaints regarding accounting, internal
               accounting controls or auditing matters may report their complaints to the General
               Counsel or Vice President – Audit, in writing, by phone or via e-mail.
            Employee complaints submitted in writing or by telephone may be made on a
               confidential and anonymous basis. Due to technical constraints, e-mail submissions
               may not be made anonymously.
            Call the EthicsLine: Mattel’s EthicsLine permits employees to report complaints
               regarding accounting, internal accounting controls or auditing matters and other
               matters confidentially and anonymously.

       113.    In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ and PwC Defendants’

scheme to engage in improper accounting methods, to issue materially false and misleading

statements to the public, and to facilitate and disguise the Individual Defendants’ and PwC

Defendants’ violations of law, including breaches of fiduciary duty, gross mismanagement, abuse

of control, waste of corporate assets, unjust enrichment, and violations of Sections 14(a), 10(b),




                                                33
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 34 of 132 PageID #: 466




and 20(a) of the Exchange Act, and the aiding and abetting thereof. Moreover, in violation of the

Code of Conduct, the Individual Defendants failed to comply with laws and regulations, maintain

the “accuracy of company records, public reports and communications,” and uphold the employee

and director responsibilities related thereto.

                     THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       114.    Mattel is one of the largest toy-manufacturers and children’s entertainment

companies in the world. The Company designs, manufactures, and markets toy products that are

sold globally to Mattel’s customers and directly to consumers. The Company’s portfolio of brands

and products are divided into four major brand categories: (1) Mattel Girls & Boys Brands

(including popular brands such as Barbie® fashion dolls and Hot Wheels®); (2) Fisher-Price

Brands (including popular brands such as Thomas & Friends® and Mickey Mouse®); (3) American

Girl Brands; and (4) Construction and Arts & Crafts Brands. The Company “believes its products

are among the most widely recognized toy products in the world.”

       115.    The Company’s operating segments, which are separately managed business units,

consist of: (1) North America; (2) International; and (3) American Girl. A relatively small retail

customer base accounts for a majority of the Company’s products sales. In fact, direct sales to

United States and Canadian retailers account for approximately half of the Company’s gross

revenue. Wal-Mart Stores, Inc., Target Corporation, and Toys “R” Us, Inc. collectively accounted

for approximately 39% of Mattel’s net revenue in the fiscal year ended December 31, 2016. The

majority of Mattel’s retail sales occur between September and December.

       116.    In the years leading up to the Relevant Period, the Company was underperforming

its peers, regularly reporting lower revenues each year since 2013. In 2015, its operating profit

margin declined nearly 50% to 9.5% due, in large part, to deteriorating sales and gross margins,



                                                 34
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 35 of 132 PageID #: 467




higher promotional spending levels, and the Company’s products failing to resonate with its

customer base. That same year, Mattel lost its highly lucrative Disney Princesses license to Hasbro,

Inc., one of Mattel’s chief competitors.

       117.     Subsequently, over two-thirds of the Company’s senior executives were either

fired or resigned, and the Company appointed a new CEO, who ultimately lasted two years before

being replaced by Defendant Georgiadis in February 2017. During the first half of 2017, the

Company fell short of analyst expectations, reporting revenue of $975 million in the second quarter

and a loss of $0.14 per share, compared to analyst estimates of $982 million and a loss of $0.09

per share. The Company’s bleak prospects continued throughout Defendant Georgiadis’s tenure

as CEO; for instance, on September 19, 2017, Toys “R” Us, Inc. (“Toys R Us”), which accounted

for 15 to 20% of the Company’s U.S. sales, went bankrupt. After only fourteen months at the

Company’s helm, Defendant Georgiadis was replaced by Defendant Kreiz.

       118.    In light of the significant challenges facing Mattel, the Company’s financial results,

and especially the Company’s net loss, which had ballooned to as high as $169.3 million during

the first half of 2017, were of particular importance to investors as a gauge of the Company’s

profitability. The Company’s weak performance brought numerous downgrades by analysts.

Following the Toys R Us bankruptcy, the Company’s revenue had dropped 22% for its sales in

North America by the end of the third quarter ended September 30, 2017, compared to the prior

year, and the Company’s international revenue was stagnant.

       The Third Quarter 2017’s Internal Control Failures

       119.    During the third quarter ended September 30, 2017, as recounted by Whitaker who




                                                35
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 36 of 132 PageID #: 468




worked as Mattel’s director of tax reporting,3 Mattel’s internal controls over reporting were in

shambles.

       120.   Whitaker described how he “shadowed” Mattel’s Vice President of Tax, Clara

Wong, when he joined the Company in May 2017 to learn how the closing process worked as the

second fiscal quarter, ended June 30, 2017, drew to a close. Following this learning period,

Whitaker himself was charged with leading this closing process for the quarter ended September

30, 2017.

       121.




       122.




3
  Whittaker conducted an interview with both the Wall Street Journal and, later, plaintiffs’
counsel in the Securities Class Action. During the course of those two interviews, he made the
statements quoted herein.



                                               36
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 37 of 132 PageID #: 469
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 38 of 132 PageID #: 470
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 39 of 132 PageID #: 471




      129.




      130.




      131.




                                      39
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 40 of 132 PageID #: 472




        132.




        The Third Quarter 2017 Initial Valuation Allowance Decision

        133.   As a part of the process of issuing third quart 2017 financial statements, the

Company needed to decide whether it must record a tax valuation allowance against its substantial

deferred tax assets. If the Company were to reduce the value of its assets by recording such a

valuation allowance, then other key financial metrics—such as net income or loss—would also be

affected. In light of the Company’s struggles during that time, any reduction to net income,

especially a large reduction, would be of great concern to shareholders and potential investors.

        134.   Deferred tax assets are assets which a company can use to reduce its tax liability in

the future. A common example would be losses in one year, which eclipse income for that year.

The excess loss from that year can then be “carried forward” into subsequent years, to reduce

taxable income for those years until the full value of the original loss has been expended. However,

deferred tax assets are not everlasting, and if they are not used within a relevant time frame, then

they are lost. A reason this loss of a deferred tax asset might occur, for example, is if a company

does not generate enough income in subsequent years to utilize the full value of a previous year’s

loss.

        135.   GAAP requires a company to record a tax valuation allowance—i.e., a reduction in

the value of its deferred tax assets—if the company determines that it will likely be unable to




                                                40
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 41 of 132 PageID #: 473
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 42 of 132 PageID #: 474




      138.




      139.




      140.




                                      42
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 43 of 132 PageID #: 475
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 44 of 132 PageID #: 476
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 45 of 132 PageID #: 477
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 46 of 132 PageID #: 478
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 47 of 132 PageID #: 479




      152.




      153.




      154.




      Thomas & Friends IP Error

      155.




                                      47
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 48 of 132 PageID #: 480




       156.




       157.    In January 2018, Whitaker and Dermot Martin scheduled a meeting to review the

Company’s documentation with respect to Mattel’s classification of its intangible assets and the

netting issue specifically. Whitaker stated of that meeting that: “It was an odd meeting. He

[Martin] had us lock ourselves into a conference room, which we never did, and he produced

several boxes and binders of loose paper to walk me through. And I thought he was going to say,

‘Here is where the backup is.’ And instead, he said, ‘I think the support is somewhere in here.

Let’s try to find it.’” (Emphasis added.) Whitaker further opined that it was problematic that the

Company had relied on a single spreadsheet, for which no one had reviewed the supporting

documentation, to calculate a $562 million valuation allowance, but added that “this is how things

were done at Mattel.”

       158.    Whitaker described how he and Dermot Martin spent hours in the locked

conference room searching through disorganized boxes of loose documents, after which Whitaker

found a single sheet of paper which referenced the IP assets and associated values which had been

included in the spreadsheet. Whitaker’s initial hope was that this document would “tie everything

out.” In other words, Whitaker hoped this document would support the data from the spreadsheet




                                               48
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 49 of 132 PageID #: 481




which had formed the basis of the third quarter 2017 tax valuation allowance, and net loss figure,

included in the 3Q17 10-Q.

       159.    Instead, Whitaker noticed that IP assets which Mattel had acquired in 2011 as part

of the Company’s acquisition of HIT Entertainment Ltd., including the Thomas IP, were listed on

this document as being indefinite-lived IP. However, for the purposes of the third quarter 2017,

as already reported in the 3Q17 10-Q, the Company had treated the Thomas IP as definite-lived,

not indefinite-lived, and using that classification had improperly netted about $109 million of

deferred tax liabilities associated with the Thomas IP against certain of Mattel’s deferred tax

assets. This meant that the Company’s published third quarter financial results were erroneous,

that the recorded tax valuation allowance was about $109 million too low, and that the Company

had thus underreported losses for the third quarter 2017 by about $109 million.

       160.




       161.




                                               49
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 50 of 132 PageID #: 482
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 51 of 132 PageID #: 483
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 52 of 132 PageID #: 484




       170.    According to Whitaker, the hope was that the Company could issue a “little r”

restatement rather than a “big R” restatement. The difference, according to Whitaker, was that a

“big R” restatement is when an error is significant enough to require the Company to file an 8-K

with the SEC and entails a revision of a past financial statement, while a “little r” restatement is

when an accumulation of individual, non-material errors are considered material when taken

together, and the Company discloses the correction of this type of error in the footnote of its current

financial statement without needing to revise a previous one.

       171.    “Little r” restatements are not necessarily accepted accounting practice, given that

the GAAP provision dealing with restatements and the correction of past errors, ASC 250, does

not address issuing restatements or corrections in this manner.

       172.




       173.




                                                  52
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 53 of 132 PageID #: 485
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 54 of 132 PageID #: 486
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 55 of 132 PageID #: 487




      182.




      183.




                                      55
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 56 of 132 PageID #: 488
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 57 of 132 PageID #: 489
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 58 of 132 PageID #: 490
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 59 of 132 PageID #: 491




therein, the disclosure of any material changes to the Company’s internal controls, and the

disclosure of any fraud committed by the Company, its officers, or its directors.

       195.    In its section titled, “Controls and Procedures,” the 2Q17 10-Q stated the following:

       As of June 30, 2017, Mattel’s disclosure controls and procedures were evaluated,
       with the participation of Mattel’s principal executive officer and principal financial
       officer, to assess whether they are effective in providing reasonable assurance that
       information required to be disclosed by Mattel in the reports that it files or submits
       under the Securities Exchange Act of 1934 is accumulated and communicated to
       management, including its principal executive officer and principal financial
       officer, as appropriate, to allow timely decisions regarding required disclosure and
       to provide reasonable assurance that such information is recorded, processed,
       summarized, and reported within the time periods specified in Securities and
       Exchange Commission rules and forms. Based on this evaluation, Margaret H.
       Georgiadis, Mattel’s principal executive officer, and Kevin M. Farr, Mattel’s
       principal financial officer, concluded that these disclosure controls and procedures
       were effective as of June 30, 2017.

                                               ***

       During the quarter ended June 30, 2017, Mattel made no changes to its internal
       control over financial reporting that have materially affected, or are reasonably
       likely to materially affect, its internal control over financial reporting.

       September 21, 2017 Form 8-K

       196.    On September 21, 2017, the Company filed a current report on Form 8-K with the

SEC announcing that the Company had amended its Seventh Amended and Restated Credit

Agreement (the “Credit Facility”), which among other things, provided for loan concessions that

lessened certain requirements the Company would have to meet to remain in compliance with the

terms of the Credit Facility.

       October 3, 2017 Form S-3

       197.    On October 3, 2017, the Company filed a registration statement and prospectus on

Form S-3 (the “October 2017 Form S-3”) with the SEC, which provided for future offerings of

debt, warrants, and other securities. The October 2017 Form S-3 was signed by Defendants Kreiz,

Georgiadis, Euteneuer, Johnson, Sinclair, Dolan, Edwards, Fergusson, Lewnes, Loyd, Ng, Prabhu,



                                                59
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 60 of 132 PageID #: 492




Scarborough, and Van de Put, and incorporated by reference the positive evaluation of the

Company’s internal controls included in the 2Q17 10-Q, and in the Company’s annual report on

Form 10-K for the fiscal year ended December 31, 2016 (the “2016 10-K”), previously filed with

the SEC on February 23, 2017.

       198.    The October 2017 Form S-3 also included as an exhibit a statement signed by PwC

consenting to the October 2017 Form S-3’s incorporation of the positive internal control evaluation

contained in the 2016 10-K.

       199.    The statements referenced above in ¶¶194–195 and 197–198 were materially false

and misleading because the Company’s internal controls were severely deficient,




       200.    . The loan concessions specifically identified above in ¶196 were thus also based

on inflated financial results, predicated on creditors’ and investors’ beliefs that the Company had

working internal controls.     These statements were made while material and undisclosed

weaknesses existed in the Company’s internal controls, which were therefore rendered ineffective.

       October 26, 2017 Form 10-Q

       201.    On October 26, 2017, the Company filed the 3Q17 10-Q with the SEC. The 3Q17

10-Q was signed by Defendant Johnson and contained SOX certifications signed by Defendants

Georgiadis and Euteneuer attesting to the accuracy of the financial statements contained therein,




                                                60
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 61 of 132 PageID #: 493




the disclosure of any material changes to the Company’s internal controls, and the disclosure of

any fraud committed by the Company, its officers, or its directors.

       202.    The 3Q17 10-Q contained the following statement concerning the Company’s tax

valuation allowance for the third quarter and related financial results, stating in relevant part:

       Mattel regularly assesses the need for a valuation allowance against its deferred
       tax assets. In making that assessment, Mattel considers both positive and negative
       evidence related to the likelihood of realization of the deferred tax assets to
       determine, based on the weight of available evidence, whether it is more-likely-
       than-not that some or all of the deferred tax assets will not be realized. In evaluating
       the need for a valuation allowance, Mattel considered its recent operating results
       which resulted in a cumulative net operating loss in the U.S. for the 36-month
       period ending September 30, 2017. The 36-month cumulative U.S. loss from
       operations is considered strong negative evidence and outweighs other positive
       subjective evidence, such as projections of future income. As a result, in the third
       quarter Mattel established a valuation allowance on its U.S. federal and state
       deferred tax assets. This results in a discrete non-cash charge to the quarter of
       $561.9 million for the balance of these net deferred tax assets as of December 31,
       2016.

                                          *       *       *

       Net loss for the third quarter of 2017 was $603.2 million, or $1.75 per diluted
       share, as compared to net income of $236.3 million, or $0.68 per diluted share, in
       the third quarter of 2016. Net loss for the third quarter of 2017 was negatively
       impacted by discrete non-cash tax expense of $561.9 million related to the
       establishment of a valuation allowance on deferred tax assets that will likely not
       be realized and lower gross profit.

(Emphasis added.)

       203.    In its section titled, “Controls and Procedures,” the 3Q17 10-Q stated the following:

       As of September 30, 2017, Mattel’s disclosure controls and procedures were
       evaluated, with the participation of Mattel’s principal executive officer and
       principal financial officer, to assess whether they are effective in providing
       reasonable assurance that information required to be disclosed by Mattel in the
       reports that it files or submits under the Securities Exchange Act of 1934 is
       accumulated and communicated to management, including its principal executive
       officer and principal financial officer, as appropriate, to allow timely decisions
       regarding required disclosure and to provide reasonable assurance that such
       information is recorded, processed, summarized, and reported within the time
       periods specified in Securities and Exchange Commission rules and forms. Based
       on this evaluation, Margaret H. Georgiadis, Mattel’s principal executive officer,



                                                  61
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 62 of 132 PageID #: 494




        and Joseph J. Euteneuer, Mattel’s principal financial officer, concluded that these
        disclosure controls and procedures were effective as of September 30, 2017.

                                                ***

        During the quarter ended September 30, 2017, Mattel made no changes to its
        internal control over financial reporting that have materially affected, or are
        reasonably likely to materially affect, its internal control over financial reporting.

        204.   The statements referenced above in ¶¶ 201–203 were materially false and

misleading because they failed to disclose that: (1) Mattel’s internal controls were severely

deficient,




                                                                                          and (2) the

Company’s net loss during the third fiscal quarter of 2017 was understated by $109 million due to

the improper classification of the Thomas IP and thus an improperly low tax valuation allowance.

The Company has admitted these statements were false and misleading in an October 29, 2019

press release and in the Restated 2018 10-K, discussed further below, in which it acknowledges

that the tax valuation allowance in the 3Q17 10-Q was too low, that losses for the quarter were

underreported, and this was caused by the Company’s deficient internal controls.

        October 26, 2017 Earnings Press Release and Investor Conference Call

        205.   On October 26, 2017, the Company also issued an earnings press release and held

an investor conference call, with an accompanying presentation, to discuss the Company’s third

quarter financial results. The press release, conference call, and presentation reiterated the false

and misleading financial data as was contained in the 3Q17 10-Q, including underreporting the tax

valuation allowance and the Company’s net loss for the third quarter 2017.




                                                 62
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 63 of 132 PageID #: 495




       206.    The Company has admitted these figures were false and misleading in an October

29, 2019 press release and in the Restated 2018 10-K.

       February 1, 2018 Earnings Press Release and Investor Conference Call

       207.    On February 1, 2018, the Company issued an earnings press release and held an

investor conference call, with an accompanying presentation, to discuss the Company’s fourth

quarter and full year 2017 financial results.

       208.    On the conference call, Defendant Euteneuer reiterated the false and misleading tax

valuation allowance, despite this error now being known inside the Company and by Defendant

Euteneuer personally, as discussed above, stating: “As I mentioned on our third quarter earnings

call, we booked a onetime noncash charge of $561.9 million to record a valuation allowance for a

significant portion of our deferred tax assets.”

       209.    The press release and presentation which accompanied the investor conference call

also contained false and misleading financial information, including with regard to the tax

valuation allowance and the Company’s losses both for the third quarter 2017 and the fourth

quarter/full year 2017, due to its incorporation of the false and misleading financial information

concerning the Company third quarter 2017 and



       February 27, 2018 Form 10-K

       210.    On February 27, 2018, the Company filed the 2017 10-K with the SEC. The 2017

10-K was signed by Defendants Kreiz, Georgiadis, Euteneuer, Johnson, Sinclair, Dolan, Edwards,

Fergusson, Lewnes, Loyd, Ng, Prabhu, and Scarborough, and contained SOX certifications signed

by Defendants Georgiadis and Euteneuer attesting to the accuracy of the financial statements




                                                   63
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 64 of 132 PageID #: 496




contained therein, the disclosure of any material changes to the Company’s internal controls, and

the disclosure of any fraud committed by the Company, its officers, or its directors.

       211.    With respect to the Company’s financial and operating results, the 2017 10-K

reported a net loss for the fiscal quarter ended December 31, 2017 of $281.3 million, and made the

same representations with respect to tax valuation allowance for the fiscal quarter ended September

30, 2017 as reported in the 3Q17 10-Q, including that the Company recorded a “discrete tax

expense of $561.9 million, primarily related to the establishment of a valuation allowance” and

suffered a net loss of $603.2 million that quarter.

       212.    In its section titled, “Controls and Procedures,” the 2017 10-K stated the following:

       As of December 31, 2017, Mattel’s disclosure controls and procedures were
       evaluated, with the participation of Mattel’s principal executive officer and
       principal financial officer, to assess whether they are effective in providing
       reasonable assurance that information required to be disclosed by Mattel in the
       reports that it files or submits under the Securities Exchange Act of 1934 is
       accumulated and communicated to management, including its principal executive
       officer and principal financial officer, as appropriate, to allow timely decisions
       regarding required disclosure and to provide reasonable assurance that such
       information is recorded, processed, summarized and reported within the time
       periods specified in Securities and Exchange Commission rules and forms. Based
       on this evaluation, Margaret H. Georgiadis, Mattel’s principal executive officer,
       and Joseph J. Euteneuer, Mattel’s principal financial officer, concluded that these
       disclosure controls and procedures were effective as of December 31, 2017.

                                                ***

       There was no change in our internal control over financial reporting that occurred
       during the period covered by this report that has materially affected, or is
       reasonably likely to materially affect, our internal control over financial reporting.

       213.    The 2017 10-K included a “Management’s Report on Internal Control over

Financial Reporting,” which stated the following:

       Management is responsible for establishing and maintaining adequate internal
       control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and
       15d-15(f)). Mattel’s management, including Margaret H. Georgiadis, its principal
       executive officer, and Joseph J. Euteneuer, its principal financial officer, evaluated
       the effectiveness of Mattel’s internal control over financial reporting using the



                                                 64
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 65 of 132 PageID #: 497




       framework in Internal Control—Integrated Framework (2013) issued by the
       Committee of Sponsoring Organizations of the Treadway Commission (COSO).
       Based on this evaluation, management concluded that Mattel’s internal control over
       financial reporting was effective as of December 31, 2017. The effectiveness of the
       Company’s internal control over financial reporting as of December 31, 2017 has
       been audited by PricewaterhouseCoopers LLP, an independent registered public
       accounting firm, as stated in their report which appears herein.

       214.    The 2017 10-K also contained PwC’s report on its audit of the Company’s financial

statements, which stated the following, in relevant part:

       In our opinion, the consolidated financial statements referred to above present
       fairly, in all material respects, the financial position of the Company as
       of December 31, 2017 and 2016, and the results of its operations and its cash flows
       for each of the three years in the period ended December 31, 2017 in conformity
       with accounting principles generally accepted in the United States of America. Also
       in our opinion, the Company maintained, in all material respects, effective internal
       control over financial reporting as of December 31, 2017, based on criteria
       established in Internal Control—Integrated Framework (2013) issued by the
       COSO.

                                         *       *          *

       We conducted our audits in accordance with the standards of the PCAOB. Those
       standards require that we plan and perform the audits to obtain reasonable assurance
       about whether the consolidated financial statements are free of material
       misstatement, whether due to error or fraud, and whether effective internal control
       over financial reporting was maintained in all material respects.

       215.    In addition, the 2017 10-K contained the following false and misleading description

of the Company’s decision to reclassify the Thomas IP, stating in relevant part:

       In the third quarter of 2017, Mattel performed the annual impairment test for its
       nonamortizable intangible asset as required and determined that the nonamortizable
       intangible asset was not impaired as the fair value exceeded its carrying value.

       In the fourth quarter of 2017, Mattel determined a triggering event had occurred
       due to a change in brand strategy, which resulted in lower forecasted revenue
       attributable to the nonamortizable intangible asset. As a result, Mattel performed
       an interim impairment test which determined that the fair value was in excess of its
       carrying value, with an estimated fair value approximately 1.05x its carrying value.
       As such, Mattel determined that the intangible asset should no longer be
       designated as a nonamortizable intangible asset but should be amortized starting
       in the fourth quarter of 2017.




                                                65
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 66 of 132 PageID #: 498




(Emphasis added.)

       216.    The statements identified in ¶¶ 208–215 were materially false and misleading and

failed to disclose that: (1) Mattel’s internal controls were severely deficient,




                                                             2) the Company’s net loss during the

third fiscal quarter of 2017 was understated by $109 million due to the improper classification of

the Thomas IP and thus an improperly low tax valuation allowance; (3) the Company’s senior

accounting team

                                                                                         improperly

reclassifying the Thomas IP assets and overstating the Company’s net loss during the fourth fiscal

quarter of 2017 by $109 million; and (4) as a result of these misstatements, the Company’s

financial statements were inaccurate and were not in compliance with GAAP. The Company has

admitted these statements were false and misleading in an October 29, 2019 press release and in

the Restated 2018 10-K in which it acknowledges that the tax valuation allowance in the 3Q17 10-

Q was too low, that losses for that quarter were underreported, the losses in the 2017 10-K were

overstated, and these issues were caused by the Company’s deficient internal controls.

       217.




                                               66
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 67 of 132 PageID #: 499




       April 5, 2018 Proxy Statement

       218.    On April 5, 2018, the Company filed the 2018 Proxy Statement with the SEC.

Defendants Kreiz, Georgiadis, Dolan, Edwards, Lewnes, Ng, Prabhu. Sinclair, Fergusson,

Scarborough, and Loyd solicited the 2018 Proxy Statement filed pursuant to Section 14(a) of the

Exchange Act, which contained material misstatements and omissions.4

       219.    With respect to the Company’s Code of Conduct, the 2018 Proxy Statement stated,

“[o]ur Board has adopted a Code of Conduct, which is a general statement of Mattel’s standards

of ethical business conduct. The Code of Conduct applies to all of our employees, including our

CEO and our CFO. Certain provisions of the Code of Conduct also apply to members of the Board

in their capacity as Mattel’s directors.”

       220.    The above statement was false and misleading because, despite assertions to the

contrary, the Code of Conduct was not followed, as evidenced by the conduct of certain Individual

Defendant as alleged above as well as the numerous false and misleading statements alleged

herein, and the Individual Defendants’ failures to report violations of the Code of Conduct.



4
 Plaintiffs’ allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.



                                                  67
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 68 of 132 PageID #: 500




       221.    Moreover, the 2018 Proxy Statement stated the following about the Company’s

financial statements and internal controls, in relevant part:

       Mattel’s consolidated financial statements present fairly, in all material respects,

       its financial position as of December 31, 2017 and 2016, and its results of

       operations and cash flows for each of the three years in the period ended

       December 31, 2017 in conformity with accounting principles generally accepted

       in the United States of America; and Mattel has maintained, in all material

       respects, effective internal control over financial reporting as of December 31,

       2017, based on criteria established in Internal Control Integrated Framework issued

       by COSO.

(Emphasis added.)

       222.    This statement was false and misleading because the Company’s financial

statements did not present the Company’s financial position fairly in all material respects and were

not prepared in accordance with GAAP. In addition, the Company’s internal controls were not

effective. Moreover, the 2018 Proxy Statement failed to disclose, inter alia, that: (1) Mattel’s

internal controls were severely deficient,




                     ; (2) the Company’s net loss during the third fiscal quarter of 2017 was

understated by $109 million due to the improper classification of the Thomas IP and thus an

improperly low tax valuation allowance; (3) the Company’s senior accounting team




                                                 68
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 69 of 132 PageID #: 501




                                                     improperly reclassifying the Thomas IP assets

and overstating the Company’s net loss during the fourth fiscal quarter of 2017 by $109 million;

and (4) as a result of these misstatements, the Company’s financial statements were inaccurate and

were not in compliance with GAAP.

       223.     Additionally, the 2018 Proxy Statement called for shareholder approval of, among

other things, the election of Defendants Kreiz, Bradley, Dolan, Laursen, Lewnes, Ng, and Prabhu

to the Board, the ratification of Defendant PwC as the Company’s independent public accounting

firm for the year ended December 31, 2018, and an amendment to the Company’s Amended and

Restated 2010 Equity and Long-Term Compensation Plan (the “2010 Long-Term Compensation

Plan”), which would authorize the Company to reserve an additional 13 million shares of Company

stock to be issued to the Company’s executive officers and directors in the form of annual equity

award grants.

       224.     The 2018 Proxy Statement also called for stockholders to reject a stockholder

proposal calling for the Company’s governing documents to be amended as necessary to require,

whenever possible, that the Chairman of the Board be an independent director.

       225.     As a result of the material misstatements and omissions contained in the 2018 Proxy

Statement, Company shareholders approved the ratification of Defendant PwC and the amendment

to the 2010 Long-Term Compensation Plan, rejected the stockholder proposal regarding an

independent Board Chairman, and elected Defendants Kreiz, Bradley, Dolan, Laursen, Lewnes,

Ng, and Prabhu to the Board.

       April 26, 2018 Form 10-Q

       226.     On April 26, 2018, the Company filed its quarterly report on Form 10-Q for the




                                                69
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 70 of 132 PageID #: 502




fiscal quarter ended March 31, 2018 with the SEC (the “1Q18 10-Q”). The 1Q18 10-Q was signed

by Defendant Johnson, and contained SOX certifications signed by Defendants Georgiadis and

Euteneuer attesting to the accuracy of the financial statements contained therein, the disclosure of

any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       227.    In its section titled, “Controls and Procedures,” the 1Q18 10-Q stated the following:

       As of March 31, 2018, Mattel’s disclosure controls and procedures were evaluated,
       with the participation of Mattel’s principal executive officer and principal financial
       officer, to assess whether they are effective in providing reasonable assurance that
       information required to be disclosed by Mattel in the reports that it files or submits
       under the Securities Exchange Act of 1934 is accumulated and communicated to
       management, including its principal executive officer and principal financial
       officer, as appropriate, to allow timely decisions regarding required disclosure and
       to provide reasonable assurance that such information is recorded, processed,
       summarized, and reported within the time periods specified in Securities and
       Exchange Commission rules and forms. Based on this evaluation, Margaret H.
       Georgiadis, Mattel’s principal executive officer, and Joseph J. Euteneuer, Mattel’s
       principal financial officer, concluded that these disclosure controls and procedures
       were effective as of March 31, 2018.

                                          *       *      *

       During the quarter ended March 31, 2018, Mattel made no changes to its internal
       control over financial reporting that have materially affected, or are reasonably
       likely to materially affect, its internal control over financial reporting.

       July 25, 2018 Form 10-Q

       228.    On July 25, 2018, the Company filed its quarterly report on Form 10-Q for the fiscal

quarter ended June 30, 2018 with the SEC (the “2Q18 10-Q”). The 2Q18 10-Q was signed by

Defendant Johnson, and contained SOX certifications signed by Defendants Kreiz and Euteneuer

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       229.    In its section titled, “Controls and Procedures,” the 2Q18 10-Q stated the following:



                                                  70
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 71 of 132 PageID #: 503




       As of June 30, 2018, Mattel’s disclosure controls and procedures were evaluated,
       with the participation of Mattel’s principal executive officer and principal financial
       officer, to assess whether they are effective in providing reasonable assurance that
       information required to be disclosed by Mattel in the reports that it files or submits
       under the Securities Exchange Act of 1934 is accumulated and communicated to
       management, including its principal executive officer and principal financial
       officer, as appropriate, to allow timely decisions regarding required disclosure and
       to provide reasonable assurance that such information is recorded, processed,
       summarized, and reported within the time periods specified in Securities and
       Exchange Commission rules and forms. Based on this evaluation, Ynon Kreiz,
       Mattel’s principal executive officer, and Joseph J. Euteneuer, Mattel’s principal
       financial officer, concluded that these disclosure controls and procedures were
       effective as of June 30, 2018.

                                         *       *       *

       During the quarter ended June 30, 2018, Mattel made no changes to its internal
       control over financial reporting that have materially affected, or are reasonably
       likely to materially affect, its internal control over financial reporting.

       October 25, 2018 Form 10-Q

       230.    On October 25, 2018, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended September 30, 2018 with the SEC (the “3Q18 10-Q”). The 3Q18 10-Q was

signed by Defendant Euteneuer, and contained SOX certifications signed by Defendants Kreiz and

Euteneuer attesting to the accuracy of the financial statements contained therein, the disclosure of

any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       231.    In its section titled, “Controls and Procedures,” the 3Q18 10-Q stated the following:

       As of September 30, 2018, Mattel’s disclosure controls and procedures were
       evaluated, with the participation of Mattel’s principal executive officer and
       principal financial officer, to assess whether they are effective in providing
       reasonable assurance that information required to be disclosed by Mattel in the
       reports that it files or submits under the Securities Exchange Act of 1934 is
       accumulated and communicated to management, including its principal executive
       officer and principal financial officer, as appropriate, to allow timely decisions
       regarding required disclosure and to provide reasonable assurance that such
       information is recorded, processed, summarized, and reported within the time
       periods specified in Securities and Exchange Commission rules and forms. Based
       on this evaluation, Ynon Kreiz, Mattel’s principal executive officer, and Joseph J.



                                                71
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 72 of 132 PageID #: 504




       Euteneuer, Mattel’s principal financial officer, concluded that these disclosure
       controls and procedures were effective as of September 30, 2018.

                                          *      *       *

       During the quarter ended September 30, 2018, Mattel made no changes to its
       internal control over financial reporting that have materially affected, or are
       reasonably likely to materially affect, its internal control over financial reporting.

       232.    The statements identified in ¶¶ 226–231 were false and misleading because

Mattel’s internal controls were severely deficient,




                               In addition, the Company failed to disclose what was then known

and what would later be admitted in the Restated 2018 10-K, that: (1) the Company’s net loss

during the third fiscal quarter of 2017 was understated by $109 million due to the improper

classification of the Thomas IP and thus an improperly low tax valuation allowance; (2) the

Company’s senior accounting team



            improperly reclassifying the Thomas IP assets and overstating the Company’s net loss

during the fourth fiscal quarter of 2017 by $109 million; and (3) as a result of these misstatements,

the Company’s financial statements were inaccurate and were not in compliance with GAAP.

       February 22, 2019 Form 10-K

       233.    On February 22, 2019, the Company filed the 2018 10-K. The 2018 10-K was

signed by Defendants Kreiz, Euteneuer, Bradley, Cisneros, Dolan, Laursen, Lewnes, Lynch, Ng,

Olian, and Prabhu, and contained SOX certifications signed by Defendants Kreiz and Euteneuer




                                                 72
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 73 of 132 PageID #: 505




attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       234.    The 2018 10-K contained financial data for the fiscal quarters ended September 30,

2017 and December 31, 2017, which contained the same tax valuation allowance error for the

fiscal quarter ended September 30, 2017 as reported in the 3Q17 10-Q and in the 2017 10-K. The

2018 10-K reiterated false and misleading financial data from the Company’s other SEC filings,

including the a tax valuation allowance of $562 million and a net loss of $603.3 million for the

third quarter 2017 and a net loss of $281.2 million for the fourth quarter 2017.

       235.    In its section titled, “Controls and Procedures,” the 2018 10-K stated the following:

       As of December 31, 2018, Mattel’s disclosure controls and procedures were
       evaluated, with the participation of Mattel’s principal executive officer and
       principal financial officer, to assess whether they are effective in providing
       reasonable assurance that information required to be disclosed by Mattel in the
       reports that it files or submits under the Securities Exchange Act of 1934 is
       accumulated and communicated to management, including its principal executive
       officer and principal financial officer, as appropriate, to allow timely decisions
       regarding required disclosure and to provide reasonable assurance that such
       information is recorded, processed, summarized and reported within the time
       periods specified in Securities and Exchange Commission rules and forms. Based
       on this evaluation, Ynon Kreiz, Mattel’s principal executive officer, and Joseph J.
       Euteneuer, Mattel’s principal financial officer, concluded that these disclosure
       controls and procedures were effective as of December 31, 2018.

                                          *       *      *

       There was no change in our internal control over financial reporting that occurred
       during the period covered by this report that has materially affected, or is
       reasonably likely to materially affect, our internal control over financial reporting.

       236.    The 2018 10-K included a “Management’s Report on Internal Control over

Financial Reporting,” which stated the following:

       Management is responsible for establishing and maintaining adequate internal
       control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and
       15d-15(f)). Mattel’s management, including Ynon Kreiz, its principal executive



                                                  73
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 74 of 132 PageID #: 506




       officer, and Joseph J. Euteneuer, its principal financial officer, evaluated the
       effectiveness of Mattel’s internal control over financial reporting using the
       framework in Internal Control—Integrated Framework (2013) issued by the
       Committee of Sponsoring Organizations of the Treadway Commission (COSO).
       Based on this evaluation, management concluded that Mattel’s internal control over
       financial reporting was effective as of December 31, 2018. The effectiveness of the
       Company’s internal control over financial reporting as of December 31, 2018 has
       been audited by PricewaterhouseCoopers LLP, an independent registered public
       accounting firm, as stated in their report which appears herein.

       237.    The 2018 10-K also contained PwC’s report on its audit of the Company’s financial

statements, which stated the following, in relevant part:

       In our opinion, the consolidated financial statements referred to above present
       fairly, in all material respects, the financial position of the Company as
       of December 31, 2018 and 2017, and the results of its operations and its cash flows
       for each of the three years in the period ended December 31, 2018 in conformity
       with accounting principles generally accepted in the United States of America. Also
       in our opinion, the Company maintained, in all material respects, effective internal
       control over financial reporting as of December 31, 2018, based on criteria
       established in Internal Control—Integrated Framework (2013) issued by the
       COSO.

                                               ***

       We conducted our audits in accordance with the standards of the PCAOB. Those
       standards require that we plan and perform the audits to obtain reasonable assurance
       about whether the consolidated financial statements are free of material
       misstatement, whether due to error or fraud, and whether effective internal control
       over financial reporting was maintained in all material respects.

       238.    The statements contained in ¶¶ 233–237 were materially false and misleading and

failed to disclose what would later be admitted in the Restated 2018 10-K, including that: (1)

Mattel’s internal controls were severely deficient,




                             (2) the Company’s net loss during the third fiscal quarter of 2017 was



                                                74
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 75 of 132 PageID #: 507




understated by $109 million due to the improper classification of the Thomas IP and thus an

improperly low tax valuation allowance; (3) the Company’s senior accounting team



                                                       improperly reclassifying the Thomas IP assets

and overstating the Company’s net loss during the fourth fiscal quarter of 2017 by $109 million;

and (4) as a result of these misstatements, the Company’s financial statements were inaccurate and

were not in compliance with GAAP.

       239.    .




       April 4, 2019 Proxy Statement

       240.    On April 4, 2019, the Company filed the 2019 Proxy Statement with the SEC.

Defendants Kreiz, Bradley, Cisneros, Dolan, Laursen, Lewnes, Lynch, Ng, Olian, and Prabhu

solicited the 2019 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which

contained material misstatements and omissions.5

       241.    With respect to the Company’s Code of Conduct, the 2019 Proxy Statement stated,

“[t] he Board has adopted a Code of Conduct, which is a general statement of Mattel’s standards



5
 Plaintiffs’ allegations with respect to the misleading statements in the 2019 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.



                                                  75
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 76 of 132 PageID #: 508




of ethical business conduct. The Code of Conduct applies to all of our employees, including our

CEO and CFO. Certain provisions of the Code of Conduct also apply to members of the Board in

their capacity as Mattel’s directors.”

       242.    The above statement was false and misleading because, despite assertions to the

contrary, the Code of Conduct was not followed, as evidenced by the conduct of certain Individual

Defendants as alleged above as well as the numerous false and misleading statements alleged

herein, and the Individual Defendants’ failures to report violations of the Code of Conduct.

       243.    Moreover, the 2019 Proxy Statement stated the following about the Company’s

financial statements and internal controls, in relevant part:

       Mattel’s consolidated financial statements present fairly, in all material respects,

       its financial position as of December 31, 2018 and 2017, and its results of

       operations and cash flows for each of the three years in the period ended

       December 31, 2018 in conformity with accounting principles generally accepted

       in the United States of America; and Mattel has maintained, in all material

       respects, effective internal control over financial reporting as of December 31,

       2018, based on criteria established in Internal Control Integrated Framework issued

       by COSO.

(Emphasis added.)

       244.    This statement was false and misleading because the Company’s financial

statements did not present the Company’s financial position fairly in all material respects and were

not prepared in accordance with GAAP. In addition, the Company’s internal controls were not

effective. Moreover, the 2019 Proxy Statement failed to disclose, inter alia, that: (1) Mattel’s

internal controls were severely deficient,




                                                 76
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 77 of 132 PageID #: 509




                      (2) the Company’s net loss during the third fiscal quarter of 2017 was

understated by $109 million due to the improper classification of the Thomas IP and thus an

improperly low tax valuation allowance; (3) the Company’s senior accounting team



                                           improperly reclassifying the Thomas IP assets and

overstating the Company’s net loss during the fourth fiscal quarter of 2017 by $109 million; and

(4) as a result of these misstatements, the Company’s financial statements were inaccurate and

were not in compliance with GAAP.

       245.    Additionally, the 2019 Proxy Statement called for shareholder approval of, among

other things, the reelection of Defendants Kreiz, Bradley, Cisneros, Dolan, Laursen, Lewnes,

Lynch, Ng, Olian, and Prabhu to the Board, the ratification of Defendant PwC as the Company’s

independent registered public accounting firm for the year ended December 31, 2019, and a second

amendment to the 2010 Long-Term Compensation Plan, which would authorize the Company to

reserve an additional 14 million shares of Company stock to be issued to the Company’s executive

officers and directors in the form of annual equity award grants.

       246.    The 2019 Proxy Statement also called for stockholders to reject a stockholder

proposal calling for the Company’s bylaws to be amended to provide that stockholder proxy access

director candidates need not obtain a specific percentage vote in order to qualify as proxy access

director candidates at any shareholder meeting.




                                                  77
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 78 of 132 PageID #: 510




       247.    As a result of the material misstatements and omissions contained in the 2019 Proxy

Statement, Company shareholders reelected Defendants Kreiz, Bradley, Cisneros, Dolan, Laursen,

Lewnes, Lynch, Ng, Olian, and Prabhu, approved the ratification of Defendant PwC and the

amendment to the 2010 Long-Term Compensation Plan, and rejected the stockholder proposal

regarding proxy access provisions.

       April 26, 2019 Form 10-Q

       248.    On April 26, 2019, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended March 31, 2019 with the SEC (the “1Q19 10-Q”). The 1Q19 10-Q was signed

by Defendant Euteneuer and contained SOX certifications signed by Defendants Kreiz and

Euteneuer attesting to the accuracy of the financial statements contained therein, the disclosure of

any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       249.    In its section titled, “Controls and Procedures,” the 1Q19 10-Q stated the following:

       As of March 31, 2019, Mattel’s disclosure controls and procedures were evaluated,
       with the participation of Mattel’s principal executive officer and principal financial
       officer, to assess whether they are effective in providing reasonable assurance that
       information required to be disclosed by Mattel in the reports that it files or submits
       under the Securities Exchange Act of 1934 is accumulated and communicated to
       management, including its principal executive officer and principal financial
       officer, as appropriate, to allow timely decisions regarding required disclosure and
       to provide reasonable assurance that such information is recorded, processed,
       summarized and reported within the time periods specified in Securities and
       Exchange Commission rules and forms. Based on this evaluation, Ynon Kreiz,
       Mattel’s principal executive officer, and Joseph J. Euteneuer, Mattel’s principal
       financial officer, concluded that these disclosure controls and procedures were
       effective as of March 31, 2019.

                                         *       *       *

       There was no change in our internal control over financial reporting that occurred
       during the period of this report that has materially affected, or is reasonably likely
       to materially affect, our internal control over financial reporting. We implemented
       internal controls to ensure we adequately assessed the adoption impact of the new
       lease standard, and its related amendments, on our financial statements. There were



                                                78
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 79 of 132 PageID #: 511




       no significant changes to our internal control over financial reporting due to the
       adoption of the new standard.

       July 26, 2019 Form 10-Q

       250.    On July 26, 2019, the Company filed its quarterly report on Form 10-Q for the fiscal

quarter ended June 30, 2019 with the SEC (the “2Q19 10-Q”). The 2Q19 10-Q was signed by non-

party Yoon Hugh and contained SOX certifications signed by Defendants Kreiz and Euteneuer

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       251.    In its section titled, “Controls and Procedures,” the 2Q19 10-Q stated the following:

       As of June 30, 2019, Mattel's disclosure controls and procedures were evaluated,
       with the participation of Mattel's principal executive officer and principal financial
       officer, to assess whether they are effective in providing reasonable assurance that
       information required to be disclosed by Mattel in the reports that it files or submits
       under the Securities Exchange Act of 1934 is accumulated and communicated to
       management, including its principal executive officer and principal financial
       officer, as appropriate, to allow timely decisions regarding required disclosure and
       to provide reasonable assurance that such information is recorded, processed,
       summarized and reported within the time periods specified in Securities and
       Exchange Commission rules and forms. Based on this evaluation, Ynon Kreiz,
       Mattel's principal executive officer, and Joseph J. Euteneuer, Mattel's principal
       financial officer, concluded that these disclosure controls and procedures were
       effective as of June 30, 2019.

                                          *       *      *

       During the three months ended June 30, 2019, Mattel made no changes to its
       internal control over financial reporting that have materially affected, or are
       reasonably likely to materially affect, its internal control over financial reporting.

       252.    The statements referenced above in ¶¶ 248–251 were materially false and

misleading and failed to disclose what would later be admitted in the Restated 2018 10-K

including, inter alia, that: (1) Mattel’s internal controls were severely deficient,




                                                  79
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 80 of 132 PageID #: 512




                                                             (2) the Company’s net loss during the

third fiscal quarter of 2017 was understated by $109 million due to the improper classification of

the Thomas IP and thus an improperly low tax valuation allowance; (3) the Company’s senior

accounting team

                                                                                      improperly

reclassifying the Thomas IP assets and overstating the Company’s net loss during the fourth fiscal

quarter of 2017 by $109 million; and (4) as a result of these misstatements, the Company’s

financial statements were inaccurate and were not in compliance with GAAP.

       253.    As a result of the foregoing, the Company’s public statements were materially false

and misleading at all relevant times and the Company would ultimately be forced to cancel its

$250 million Notes Offering and restate certain of its financial statements.

                                      The Truth Begins to Emerge

       August 1, 2019 Press Release

       254.    On August 1, 2019, the Company issued a press release announcing the Notes

Offering, through which the Company intended to offer $250 million in senior notes due 2027,

which would be used to redeem and retire the Company’s senior notes due 2020. The Company

indicated that the Notes Offering was expected to close on August 8, 2019.



       255.




                                                80
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 81 of 132 PageID #: 513
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 82 of 132 PageID #: 514
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 83 of 132 PageID #: 515




       August 8, 2019 Form 8-K

       260.    On August 8, 2019, the day that the Notes Offering was expected to close, the

Company issued a current report on Form 8-K announcing that two days prior, that Company had

become aware of the anonymous whistleblower letter                         As a result, in order to

provide the Company with time to investigate the allegations set forth in the whistleblower letter,

the Notes Offering had been terminated. The Form 8-K stated the following, in relevant part:

       On August 6, 2019, Mattel, Inc. (the “Company”) was made aware of an
       anonymous whistleblower letter. To provide the Company with an opportunity to
       investigate the matters set forth in the letter, the offering of the Company’s 6.00%
       Senior Notes due 2027 that was scheduled to close on August 8, 2019 has been
       terminated. The Company intends to refinance its 4.350% Senior Notes due
       October 2020 prior to maturity.

       261.    On this news, the price of the Company’s stock plunged by over 15%, from $13.43

per share at the close of trading on August 8, 2019, to $11.31 per share at the close of trading on

August 9, 2019, on heavy trading volume.

       262.    Analysts recognized the gravity of the sudden cancellation of the Notes Offering.

For instance, a UBS analyst commenting on the cancellation stated, “for Mattel management and

the company’s bankers to make a decision to pull out of the bond market, the issue at hand must

have been important.”




                                                83
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 84 of 132 PageID #: 516




      263.




      264.



      265.




      266.




      267.




      268.




                                      84
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 85 of 132 PageID #: 517
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 86 of 132 PageID #: 518
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 87 of 132 PageID #: 519
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 88 of 132 PageID #: 520
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 89 of 132 PageID #: 521
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 90 of 132 PageID #: 522




      280.




      281.




                                      90
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 91 of 132 PageID #: 523




       282.



       Subsequent Developments

       October 29, 2019 Press Releases

       283.    On October 29, 2019, the Company issued three press releases, one of which, titled,

“Mattel Completes Internal Investigation of Whistleblower Letter and Announces Remedial

Actions,” downplayed the results of the investigation,

                                                            and framed the belated disclosure as the

result of a “confluence of one-time events, management’s reliance on the accounting advice sought

and received on error from the lead independent audit engagement partner of Mattel’s outside

auditor, and lapses in judgment by management.”

       284.     The press release continued that the Company’s Audit Committee had concluded

an internal investigation into the whistleblower letter. The investigation had uncovered material

weaknesses in the Company’s internal controls, necessitating, among other things, prospective

revisions to certain of the Company’s financial statements, and requiring that the 2018 10-K be

restated. The press release stated the following, in relevant part:

       [The Company] announced today that the Audit Committee of its Board of
       Directors has completed an independent investigation into the allegations contained
       in a whistleblower letter disclosed on August 8, 2019 (the “Letter”).

                                                ***

       The investigation determined that income tax expense was understated by $109
       million in the third quarter of 2017, and overstated by $109 million in the fourth
       quarter of 2017, with no impact for the full year. The errors were non-cash, did
       not affect operating income or EBITDA, and had no impact on Mattel’s full year
       financial results for 2017 or subsequent periods. The investigation also determined



                                                 91
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 92 of 132 PageID #: 524




       that Mattel has certain material weaknesses in its internal control over financial
       reporting.

       The Audit Committee concluded that the objectivity and impartiality of Mattel’s
       outside auditor has not been impaired, and that Mattel’s outside auditor can
       continue as its independent auditor. Mattel’s outside auditor agrees with that
       conclusion.

       Mattel will undertake a series of remedial actions, including the amendment of
       the Company’s 2018 Form 10-K to restate the last two quarters of 2017, and
       certain related information, and the strengthening of its internal control over
       financial reporting.

                                               ***

       The Audit Committee’s investigation found errors in publicly-
       filed Mattel financial statements for the last two quarters of 2017, failures to
       properly consider and disclose such errors to the then-Chief Executive Officer
       (“CEO”), Margaret Georgiadis, and the Audit Committee once they became
       known, and violations of auditor independence rules. Other allegations in the
       Letter were determined to be unfounded or immaterial.

                                               ***

       Mattel has been and is continuing to work on addressing the issues identified in the
       Audit Committee’s investigation.

       First, Mattel, in consultation with the Audit Committee, determined that it is
       appropriate to amend the Company’s 2018 Annual Report on Form 10-K to: (1)
       restate the Company’s financial results for the third and fourth quarters of 2017 and
       certain related information; and (2) identify material weaknesses in its internal
       control over financial reporting for the third and fourth quarters of 2017. Mattel has
       discussed the restatements with its outside auditor and is working diligently to
       prepare and file the amended report by November 12, 2019. Investors should no
       longer rely upon Mattel’s previously released financial statements and internal
       control conclusions for the third and fourth quarters of 2017. Similarly, related
       press releases, earnings releases, and investor communications describing
       Mattel’s financial statements for these periods should no longer be relied upon.

(Emphasis added.)

       285.                                                      the Audit Committee “concluded

that the objectivity and impartiality of Mattel’s outside auditor [Defendant PwC] has not been




                                                92
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 93 of 132 PageID #: 525




impaired, and that Mattel’s outside auditor can continue as its independent auditor.” Defendant

PwC “agree[d] with that conclusion.”

       286.    Another of the press releases issued that day indicated that the Company had

initiated a search for a new CFO to replace Defendant Euteneuer.

       November 6, 2019 Wall Street Journal Article

       287.    Whitaker stated that when he saw the Audit Committee’s published findings, he

understood these inadequate disclosures to be an attempt by the Company and Defendant PwC to

avoid responsibility for what had transpired and to minimize the severity of the misconduct which

had occurred. Whitaker said that he “thought that this was the largest injustice I have ever

experienced in my entire career.” This prompted him to reach out to the Wall Street Journal.

       288.    On November 6, 2019, the Wall Street Journal published an article providing the

account of Whitaker. According to Whitaker in the article,                               accounting

executives had identified the error and believed they were required to disclose it, but instead chose

to conceal the material error by changing the categorization of Mattel’s Thomas IP asset in the

Company’s financial statements. Whitaker stated that “[i]t was known within Mattel that if we

took this approach, at worst we might get a slap on the wrist from the [SEC].” Whitaker further

revealed that a senior accounting executive had told him that if the Company disclosed a material

weakness in its internal controls, it would be “the kiss of death.”

       289.    The article further provided that Defendant PwC had actively worked with Mattel

executives to conceal the material weaknesses in the Company’s internal controls. The article

quoted Whitaker as stating that “[a] PwC partner told me that they were looking for a way to say

this isn’t a material weakness,” and that after Defendant PwC and Company executives had




                                                 93
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 94 of 132 PageID #: 526




determined not to disclose the tax valuation error, a Defendant PwC partner was seen “walking

down the hall, high-fiving people.”

       November 8, 2019 Bloomberg Article

       290.    On November 8, 2019, Bloomberg published an article revealing to the public that

Defendant PwC had become the subject of an investigation by the PCAOB, and that the Defendant

PwC partner in charge of Mattel’s audit team was placed on administrative leave. The article

stated the following, in relevant part:

       Accounting giant PwC’s work for Mattel Inc. is being reviewed by the top U.S.
       audit watchdog after the toymaker said it would restate some previous financial
       results because of a bookkeeping error, according to a person familiar with the
       matter.

       The Public Company Accounting Oversight Board’s scrutiny comes after Mattel
       said last week that some financial statements from 2017 “should no longer be relied
       upon due to material misstatements.” The El Segundo, California-based company,
       which makes Barbie dolls and Matchbox cars, also said on Oct. 29 that it found
       “material weaknesses” in its internal controls for financial reporting.

                                          *       *       *

       The partner overseeing the Mattel audits has been placed on administrative leave
       by PwC, according to another person who requested anonymity to discuss internal
       matters. Mattel said in its Oct. 29 filing with the SEC that its chief financial officer
       would be leaving the company.

       November 12, 2019 Restated 2018 10-K

       291.    On November 12, 2019, the Company filed the Restated 2018 10-K with the SEC.

As identified in the October 29, 2019 press release, the purpose of this Restated 2018 10-K was to

correct the errors in the financial statements initially contained in the 3Q17 10-Q and 2017 10-K,

including the misstated tax valuation allowance and net loss figures, understated by $109 million

in the 3Q17 10-Q and overstated by the same amount in the 2017 10-K. Moreover, the Restated

2018 10-K acknowledged the existence of material weaknesses in the Company’s internal controls,

which existed at the time of the 3Q17 10-Q and the 2017 10-K, one of which was still not



                                                 94
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 95 of 132 PageID #: 527




considered remediated as of the filing of the Restated 2018 10-K, more than two years after the

3Q17 10-Q was filed.

       292.   The Restated 2018 10-K contained “Management’s Report on Internal Control

Over Financial Reporting (as Restated)” which stated:

            Management is responsible for establishing and maintaining adequate internal
       control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and
       15d-15(f)). Mattel’s management, including Ynon Kreiz, its principal executive
       officer, and Joseph J. Euteneuer, its principal financial officer, evaluated the
       effectiveness of Mattel’s internal control over financial reporting using the
       framework in Internal Control-Integrated Framework (2013) issued by the
       Committee of Sponsoring Organizations of the Treadway Commission (the COSO
       framework). In connection with the Original Filing, Mattel included Management’s
       Report on Internal Control Over Financial Reporting therein, which expressed
       management’s conclusion that Mattel’s internal control over financial reporting
       was effective as of December 31, 2018. In connection with filing this Form 10-K/A
       for the year ended December 31, 2018, management, including Mattel’s principal
       executive officer and principal financial officer, reassessed the effectiveness of
       Mattel’s internal control over financial reporting as of December 31, 2018 based
       on the COSO framework. Based on that reassessment, management determined that
       Mattel did not maintain effective internal control over financial reporting as of
       December 31, 2018 due to the existence of the material weakness described below.

            A material weakness is a deficiency, or a combination of deficiencies, in
       internal control over financial reporting, such that there is a reasonable possibility
       that a material misstatement of the company’s annual or interim financial
       statements will not be prevented or detected on a timely basis. We failed to properly
       design and operate effective monitoring control activities to properly assess and
       communicate known financial statement errors and internal control deficiencies in
       a timely manner to those parties responsible for taking corrective action, including
       the chief executive officer and the board of directors, as appropriate. Mattel has
       determined that this control deficiency constitutes a material weakness. The
       material weakness resulted in the restatement of Mattel’s consolidated financial
       statements as of and for the three and nine month periods ended September 30,
       2017 and financial information for the three months ended December 31, 2017,
       related to an accounting misstatement associated with the tax valuation
       allowance. Additionally, this material weakness could result in a misstatement of
       Mattel's consolidated financial statements or disclosures that could result in a
       material misstatement to the annual or interim consolidated financial statements
       that would not be prevented or detected.

(Emphasis added.)




                                                95
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 96 of 132 PageID #: 528




       293.   In addition, the Restated 2018 10-K contained the “Report of the Independent

Registered Public Accounting Firm,” which stated, in relevant part:

       Opinions on the Financial Statements and Internal Control over Financial
       Reporting

            We have audited the accompanying consolidated balance sheets of Mattel, Inc.
       and its subsidiaries (the "Company") as of December 31, 2018 and 2017, and the
       related consolidated statements of operations, comprehensive (loss) income,
       stockholders' equity and cash flows for each of the three years in the period
       ended December 31, 2018, including the related notes and schedule of valuation
       and qualifying accounts and allowances for each of the three years in the period
       ended December 31, 2018 appearing after the signature pages (collectively referred
       to as the "consolidated financial statements"). We also have audited the Company's
       internal control over financial reporting as of December 31, 2018, based on criteria
       established in Internal Control - Integrated Framework (2013) issued by the
       Committee of Sponsoring Organizations of the Treadway Commission (COSO).

            In our opinion, the consolidated financial statements referred to above present
       fairly, in all material respects, the financial position of the Company as
       of December 31, 2018 and 2017, and the results of its operations and its cash flows
       for each of the three years in the period ended December 31, 2018 in conformity
       with accounting principles generally accepted in the United States of America. Also
       in our opinion, the Company did not maintain, in all material respects, effective
       internal control over financial reporting as of December 31, 2018, based on
       criteria established in Internal Control-Integrated Framework (2013) issued by
       the COSO because a material weakness in internal control over financial
       reporting existed as of that date as the Company did not properly design and
       operate effective monitoring control activities to properly assess and
       communicate known financial statement errors and internal control deficiencies
       in a timely manner to those parties responsible for taking corrective action,
       including the chief executive officer and the board of directors, as appropriate.

            A material weakness is a deficiency, or a combination of deficiencies, in
       internal control over financial reporting, such that there is a reasonable possibility
       that a material misstatement of the annual or interim financial statements will not
       be prevented or detected on a timely basis. The material weakness referred to above
       is described in the accompanying Management’s Report on Internal Control Over
       Financial Reporting. We considered this material weakness in determining the
       nature, timing, and extent of audit tests applied in our audit of the 2018 consolidated
       financial statements, and our opinion regarding the effectiveness of the Company’s
       internal control over financial reporting does not affect our opinion on those
       consolidated financial statements.

(Emphasis added.)




                                                 96
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 97 of 132 PageID #: 529




        294.   With respect to internal controls, the Restated 2018 10-K further stated, in relevant

part:

        Restatement of Prior Period Financial Statements Filed

             On August 6, 2019, Mattel was made aware of an anonymous whistleblower
        letter which was announced in a Form 8-K filed on August 8, 2019. An independent
        investigation by the Company's Audit Committee was initiated in August 2019 on
        matters discussed in the letter. As previously announced in a Form 8-K filed on
        October 29, 2019, the Company, in consultation with the Audit Committee,
        concluded that the Company’s previously issued unaudited consolidated financial
        statements for the three and nine months ended September 30, 2017, which are
        included in the Company’s Quarterly Report on Form 10-Q for the quarterly period
        ended September 30, 2017, and the unaudited consolidated financial information
        for the three months ended December 31, 2017, which is included in the Company’s
        Annual Report on Form 10-K for the year ended December 31, 2018, should no
        longer be relied upon due to material misstatements.

        Evaluation of Disclosure Controls and Procedures

             As of December 31, 2018, Mattel’s disclosure controls and procedures were
        evaluated, with the participation of Mattel’s principal executive officer and
        principal financial officer, to assess whether they are effective in providing
        reasonable assurance that information required to be disclosed by Mattel in the
        reports that it files or submits under the Securities Exchange Act of 1934, as
        amended, is accumulated and communicated to management, including its
        principal executive officer and principal financial officer, as appropriate, to allow
        timely decisions regarding required disclosure and to provide reasonable assurance
        that such information is recorded, processed, summarized and reported within the
        time periods specified in Securities and Exchange Commission rules and forms. At
        the time the Annual Report on Form 10-K for the year ended December 31, 2018
        was filed on February 22, 2019, Ynon Kreiz, Mattel’s principal executive officer,
        and Joseph J. Euteneuer, Mattel’s principal financial officer, concluded that
        Mattel’s disclosure controls and procedures were effective as of December 31,
        2018.

             Subsequent to the evaluation made in connection with the Original Filing and
        in connection with the restatement and the filing of this Form 10-K/A, Mattel’s
        principal executive officer and principal financial officer re-evaluated the
        effectiveness of the design and operation of Mattel’s disclosure controls and
        procedures and concluded that, because of the material weakness in Mattel’s
        internal control over financial reporting related to the failure to properly design and
        operate effective monitoring control activities to properly assess and communicate
        known financial statement errors and internal control deficiencies in a timely




                                                  97
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 98 of 132 PageID #: 530




      manner to those parties responsible for taking corrective action, including the chief
      executive officer and the board of directors, as appropriate, Mattel’s disclosure
      controls and procedures were not effective as of December 31, 2018.

                                        ⁎      ⁎       ⁎

      Remediation Plan for Identified Material Weakness

          Management developed and is executing a remediation plan to address the
      material weakness. Management developed and designed, for the three months
      ended September 30, 2019, more robust procedures relating to disclosure
      committee controls and procedures. Management is also developing a policy and
      more robust procedures relating to the assessment, documentation, and disclosure
      of accounting errors. Mattel is also supplementing its policy and training with
      respect to auditor independence.

           To remediate the existing material weakness, additional time is required to
      demonstrate the effectiveness of the remediation efforts. The material weakness
      cannot be considered remediated until the applicable remedial controls operate
      for a sufficient period of time and management has concluded, through testing,
      that these controls are designed and operating effectively.

      Changes in Internal Control Over Financial Reporting

           In connection with the identification of the above material weakness related
      to the failure to properly design and operate monitoring control activities, an
      additional material weakness was identified that existed as of September 30,
      2017, where management’s control over the review of the income tax valuation
      allowance analysis was deemed to not be designed and operating effectively as
      evidenced by the misstatement in the third quarter of 2017 tax valuation
      allowance calculation. This material weakness was remediated during the three
      months ended December 31, 2018, after enhancements in the design of the control
      to include additional reviews around the reconciliation of the deferred income
      taxes were incorporated in the valuation allowance calculation and the controls
      were operating effectively for a sufficient period of time as of December 31,
      2018.

           There were no changes in internal control over financial reporting during the
      quarter ended December 31, 2018 that have materially affected, or are reasonably
      likely to materially affect, Mattel’s internal control over financial reporting.

(Emphasis added.)

      February 25, 2020 Form 10-K




                                               98
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 99 of 132 PageID #: 531




       295.    On February 25, 2020, the Company filed the 2019 10-K with the SEC. The 2019

10-K revealed that during December 2019, the Company had received a subpoena from the SEC,

as well as requests for information from the U.S. Attorney’s Office for the Southern District of

New York relating to the whistleblower letter and the Company’s investigation. The 2019 10-K

stated the following, in relevant part:

       Mattel also received a subpoena in December 2019 from the SEC, seeking
       documents related to the whistleblower letter and subsequent investigation, and is
       responding to the SEC's subpoena. Mattel is also responding to requests from the
       United States Attorney's Office for the Southern District of New York ("SDNY")
       related to this matter. Mattel cannot predict the eventual scope, duration or outcome
       of potential legal action by the SEC or SDNY, if any, or whether any such action
       could have a material impact on Mattel's financial condition, results of operations
       or cash flows.

       January 26, 2021 Securities Class Action Motion to Dismiss Denied

       296.    On January 26, 2021, the court in the Securities Class Action denied defendants’—

consisting of Defendants Euteneuer, Georgiadis, Farr, Abrahams, and PWC—motions to dismiss.

The court there found that even under the heightened pleading standard of the Private Securities

Litigation Reform Act of 1995, plaintiffs in that case stated plausible claims of securities fraud

against each of the defendants. The Securities Class Action makes similar allegations and relies

on substantially the same factual basis as this action.

       297.    The court found that given defendants’ admission that false and misleading

statements were made, the main issue was of scienter and loss causation. Concerning the scienter

of the defendants employed by Mattel, the court wrote that:

       Plaintiffs provide additional allegations to support a strong inference that the
       Mattel Defendants’ purported “lapses in judgment” concerning the financial
       results amounted to deliberate recklessness or intent. For example, draft financial
       statements provided to Georgiadis and Euteneuer days before results issued “varied
       significantly by hundreds of millions of dollars,” yet those results were given to
       investors without delay or disclaimer. Plaintiffs provide particularized allegations
       about meetings involving Mattel’s leadership, legal team, and PwC resulting in a




                                                 99
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 100 of 132 PageID #: 532




        supposed consensus “that Mattel’s third quarter 2017 financial statements
        contained a material misstatement” and “would have to be restated,” yet
        decisionmakers “failed to report the known errors and material weaknesses to the
        Audit Committee despite the fact that they met with the Audit Committee
        specifically to discuss the accuracy of the Company’s 2017 financial statements,
        including the existence of any material weaknesses, so that the Audit Committee
        could approve their filing with the SEC.”

 (Emphasis added.)

        298.    The court in the Securities Class Action also refused to entertain the defendants’

 argument in that case that Whitaker’s account of his experience at Mattel should be disregarded or

 considered disreputable, stating: “[T]he Court declines [defendants’] invitation to discredit

 Whitaker’s thorough account at the pleading stage.” The court then held that: “In sum, Plaintiffs’

 comprehensive allegations and other material properly before the Court read holistically and in

 Plaintiffs’ favor provide robust factual content to support a strong inference of the Mattel

 Defendants’ scienter.”

        299.    Likewise, with regard to Defendant PwC, the court found that: “The severity of

 Mattel’s control weakness as recounted above, and its persistence well after PwC’s involvement,

 supports scienter. So too does the contention that PwC’s top brass for Mattel acknowledged the

 gravity of the misstatement, but strenuously worked to avoid disclosures and a restatement.”

 (citation omitted.) Based on these facts, the court rejected PwC’s contention that their behavior

 was the result of honest accounting mistakes and held: “Plaintiffs’ allegations holistically infer a

 strong inference that PwC acted with scienter with respect to Mattel’s misstatements and

 internal controls.” (Emphasis added.)

                                            Repurchases

        300.    During the Relevant Period, the Individual Defendants caused the Company to

 initiate repurchases of its common stock that substantially damaged the Company. In total, the




                                                 100
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 101 of 132 PageID #: 533




 Company spent an aggregate amount of over $23.2 million to repurchase approximately 1.47

 million shares7 of its own common stock at artificially inflated prices.

          301.   According to the 3Q17 10-Q, during August 2017, the Company purchased 289,305

 shares of its common stock for approximately $5.65 million, at an average price of $19.56 per

 share.

          302.   As the Company’s stock was actually worth only $11.31 per share, the price at

 closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

 during August 2017 was approximately $2.38 million.

          303.   According to the 3Q17 10-Q, during September 2017, the Company purchased

 48,922 shares of its common stock for approximately $752,909, at an average price of $15.39 per

 share.

          304.   As the Company’s stock was actually worth only $11.31 per share, the price at

 closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

 during September 2017 was approximately $199,602.

          305.   According to the 2017 10-K, during the three-month period ended December 31,

 2017, the Company purchased 75,831 shares of its common stock for approximately $1.12 million,

 at an average price of $14.80 per share.

          306.   As the Company’s stock was actually worth only $11.31 per share, the price at

 closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

 during the three-month period ended December 31, 2017 was approximately $264,650.




 7
  According to the Company, these shares represent “shares withheld from employees to satisfy
 minimum tax withholding obligations that occur upon vesting of restricted stock units.”



                                                 101
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 102 of 132 PageID #: 534




        307.    According to the 1Q18 10-Q, during the three-month period ended March 31, 2018,

 the Company purchased 103,456 shares of its common stock for approximately $1.63 million, at

 an average price of $15.79 per share.

        308.    As the Company’s stock was actually worth only $11.31 per share, the price at

 closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

 during the three-month period ended March 31, 2018 was approximately $463,483.

        309.    According to the 2Q18 10-Q, during the three-month period ended June 30, 2018,

 the Company purchased 49,561 shares of its common stock for approximately $745,397, at an

 average price of $15.04 per share.

        310.    As the Company’s stock was actually worth only $11.31 per share, the price at

 closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

 during the three-month period ended June 30, 2018 was approximately $184,863.

        311.    According to the 3Q18 10-Q, during the three-month period ended September 30,

 2018, the Company purchased 424,699 shares of its common stock for approximately $6.7 million,

 at an average price of $15.79 per share.

        312.    As the Company’s stock was actually worth only $11.31 per share, the price at

 closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

 during the three-month period ended September 30, 2018 was approximately $1.9 million.

        313.    According to the 2018 10-K, during October 2018, the Company purchased 7,198

 shares of its common stock for approximately $97,964, at an average price of $13.61 per share.

        314.    As the Company’s stock was actually worth only $11.31 per share, the price at

 closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

 during October 2018 was approximately $16,555.




                                               102
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 103 of 132 PageID #: 535




          315.   According to the 2018 10-K, during November 2018, the Company purchased

 1,363 shares of its common stock for approximately $18,945, at an average price of $13.90 per

 share.

          316.   As the Company’s stock was actually worth only $11.31 per share, the price at

 closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

 during November 2018 was approximately $3,530.

          317.   According to the 1Q19 10-Q, during the three-month period ended March 31, 2019,

 the Company purchased 29,977 shares of its common stock for approximately $385,204, at an

 average price of $12.85 per share.

          318.   As the Company’s stock was actually worth only $11.31 per share, the price at

 closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

 during the three-month period ended March 31, 2019 was approximately $46,165.

          319.   According to the 2Q19 10-Q, during April 2019, the Company purchased 900

 shares of its common stock for approximately $11,241, at an average price of $12.49 per share.

          320.   As the Company’s stock was actually worth only $11.31 per share, the price at

 closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

 during April 2019 was approximately $1,062.

          321.   According to Company’s quarterly report on Form 10-Q filed with the SEC on

 November 12, 2019 (the “3Q19 10-Q”), during July 2019, the Company purchased 7,901 shares

 of its common stock for approximately $113,695, at an average price of $14.39 per share.

          322.   As the Company’s stock was actually worth only $11.31 per share, the price at

 closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

 during July 2019 was approximately $24,335.




                                               103
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 104 of 132 PageID #: 536




          323.      According to the 3Q19 10-Q, during August 2019, the Company purchased 440,054

 shares of its common stock for approximately $5.97 million, at an average price of $13.57 per

 share.

          324.      As the Company’s stock was actually worth only $11.31 per share, the price at

 closing on August 9, 2019, the amount the Company overpaid for repurchases of its own stock

 during August 2019 was approximately $994,522.

          325.      Thus, in total, during the Relevant Period, the Company overpaid for repurchases

 of its own stock by over $6.48 million.

                                       DAMAGES TO MATTEL

          326.      As a direct and proximate result of the Individual Defendants’ and PwC’s conduct,

 Mattel will lose and expend many millions of dollars.

          327.      Such losses include over $6.48 million the Company overpaid when it repurchased

 its own common stock during the Relevant Period before the fraud was exposed at artificially

 inflated prices.

          328.      Such losses also include any losses suffered in connection with the Company’s

 termination of its $250 million Notes Offering.

          329.      Such expenditures include, but are not limited to, legal fees associated with the

 Securities Class Action filed against the Company, its former CEO, its two former CFOs, its

 Defendant PwC, and Defendant Abrahams, and any internal investigations, and amounts paid to

 outside lawyers, accountants, and investigators in connection thereto.

          330.      These expenditures also include any fees associated with investigations by the SEC,

 the U.S. Attorney’s Office for the Southern District of New York, and other government/regulatory




                                                    104
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 105 of 132 PageID #: 537




 bodies relating to the whistleblower letter and the Company’s internal investigation in connection

 thereto.

        331.    Additionally, these expenditures include, but are not limited to, lavish

 compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

 to the Company.

        332.    Such expenditures further include costs associated with restating the 2018 10-K,

 and revising previous erroneous financial statements.

        333.    As a direct and proximate result of the Individual Defendants’ and PwC’s conduct,

 Mattel has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

 discount” that will plague the Company’s stock in the future due to the Company’s and their

 misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

 enrichment.

                                 DERIVATIVE ALLEGATIONS

        334.    Plaintiffs bring this action derivatively and for the benefit of Mattel to redress

 injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

 fiduciary duties as directors and/or officers of Mattel, gross mismanagement, abuse of control,

 waste of corporate assets, unjust enrichment, violations of Sections 14(a) and 10(b); the PwC

 Defendants’ violations of Section 10(b) of the Exchange Act and the aiding and abetting of the

 foregoing; and the Individual Defendants and Defendant Abrahams violations of Section 20(a) of

 the Exchange Act.

        335.    Mattel is named solely as a nominal party in this action. This is not a collusive

 action to confer jurisdiction on this Court that it would not otherwise have.




                                                 105
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 106 of 132 PageID #: 538




         336.    Plaintiffs are, and have continuously been since before the beginning of the

 Relevant Period, shareholders of Mattel. Plaintiffs will adequately and fairly represent the interests

 of Mattel in enforcing and prosecuting its rights, and, to that end, has retained competent counsel,

 experienced in derivative litigation, to enforce and prosecute this action.

                              DEMAND FUTILITY ALLEGATIONS

         337.    Plaintiffs incorporate by reference and reallege each and every allegation stated

 above as if fully set forth herein.

         338.    A pre-suit demand on the Board of Mattel is futile and, therefore, excused. At the

 time of filing of this Consolidated Complaint, the Board consists of the following ten individuals:

 Defendants Kreiz, Bradley, Cisneros, Dolan, Laursen, Lewnes, Lynch, Ng, and Olian (the

 “Director-Defendants”); and nonparty Diana Ferguson (collectively with the Director-Defendants,

 the “Directors”). Plaintiffs needs only to allege demand futility as to five of the ten directors who

 are on the Board at the time of the filing of this Consolidated Complaint.

         339.    Demand is excused as to all of the Director-Defendants because each one of them

 faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

 they engaged in knowingly or recklessly to cause the Company to engage in improper accounting

 practices and to make and/or cause the Company to make false and misleading statements and

 omissions of material facts, while they simultaneously caused the Company to repurchase its own

 stock at artificially inflated prices, which renders them unable to impartially investigate the charges

 and decide whether to pursue action against themselves and the other perpetrators of the scheme.

         340.    In complete abdication of their fiduciary duties, the Director-Defendants either

 knowingly or recklessly participated in causing the Company to engage in improper accounting

 practices and in making and/or causing the Company to make the materially false and misleading




                                                  106
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 107 of 132 PageID #: 539




 statements alleged herein. The fraudulent scheme was intended to make the Company appear more

 profitable and attractive to investors. While investors were duped into believing the fraud

 perpetrated by the Individual Defendants, the Company repurchased its own stock at artificially

 inflated prices. As a result of the foregoing, the Director-Defendants breached their fiduciary

 duties, face a substantial likelihood of liability, are not disinterested, and demand upon them is

 futile, and thus excused.

        341.    Additional reasons that demand on Defendant Kreiz is futile follow. Defendant

 Kreiz has served as the Company’s Chairman and CEO since April 26, 2018, and as a Company

 director since June 13, 2017. Thus, as the Company admits, he is a non-independent director. The

 Company provides Defendant Kreiz with his principal occupation, and he receives handsome

 compensation, including $15,514,997 in 2019 and $16,955,660 in 2018 for his services. Defendant

 Kreiz was ultimately responsible for all of the false and misleading statements and omissions that

 were made after becoming CEO, including those contained in the Company’s SEC filings and

 press releases referenced herein, many of which he either personally made or signed off on. This

 includes the 2018 10-K,

                As the Company’s highest officer and as a trusted Company director, he conducted

 little, if any, oversight of the schemes to cause the Company to engage in improper accounting

 practices and to make false and misleading statements, consciously disregarded his duties to

 monitor such controls over reporting and engagement in the schemes, and consciously disregarded

 his duties to protect corporate assets. For these reasons, Defendant Kreiz breached his fiduciary

 duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

 demand upon him is futile and, therefore, excused.




                                                107
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 108 of 132 PageID #: 540




        342.    Additional reasons that demand on Defendant Bradley is futile follow. Defendant

 Bradley has served as a Company director since May 17, 2018. He also serves as a member of the

 Audit Committee and Compensation Committee.



         Defendant Bradley has received and continues to receive compensation for his role as a

 director as described above. As a trusted Company director, he conducted little, if any, oversight

 of the schemes to cause the Company to engage in improper accounting practices and to make

 false and misleading statements, consciously disregarded his duties to monitor such controls over

 reporting and engagement in the schemes, and consciously disregarded his duties to protect

 corporate assets. Furthermore, Defendant Bradley signed, and thus personally made the false and

 misleading statements in the 2018 10-K,

                                   For these reasons, Defendant Bradley breached his fiduciary

 duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

 demand upon him is futile and, therefore, excused.

        343.    Additional reasons that demand on Defendant Cisneros is futile follow. Defendant

 Cisneros has served as a Company director since August 13, 2018. She also serves as a member

 of the Governance and Social Responsibility Committee. Defendant Cisneros has received and

 continues to receive compensation for her role as a director as described above. As a trusted

 Company director, she conducted little, if any, oversight of the schemes to cause the Company to

 engage in improper accounting practices and to make false and misleading statements, consciously

 disregarded her duties to monitor such controls over reporting and engagement in the schemes,

 and consciously disregarded her duties to protect corporate assets. Furthermore, Defendant

 Cisneros signed, and thus personally made the false and misleading statements in the 2018 10-K,




                                                108
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 109 of 132 PageID #: 541




                                                                                           For these

 reasons, Defendant Cisneros breached her fiduciary duties, faces a substantial likelihood of

 liability, is not independent or disinterested, and thus demand upon her is futile and, therefore,

 excused.

        344.    Additional reasons that demand on Defendant Dolan is futile follow. Defendant

 Dolan has served as the Board’s Independent Lead Director since January 2015 and as a Company

 director since 2004. He also serves as Chair of the Compensation Committee, Chair of the

 Executive Committee, and as a member of the Governance and Social Responsibility Committee.

 Defendant Dolan has received and continues to receive compensation for his role as a director as

 described above. As a trusted Company director, he conducted little, if any, oversight of the

 schemes to cause the Company to engage in improper accounting practices and to make false and

 misleading statements, consciously disregarded his duties to monitor such controls over reporting

 and engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

 Furthermore, Defendant Dolan signed, and thus personally made the false and misleading

 statements in the October 2017 Form S-3, 2017 10-K, and 2018 10-K,

                                                                      For these reasons, Defendant

 Dolan breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

 or disinterested, and thus demand upon him is futile and, therefore, excused.

        345.    Additional reasons that demand on Defendant Laursen is futile follow. Defendant

 Laursen has served as a Company director since May 17, 2018. He also serves as a member of the

 Governance and Social Responsibility Committee and the Compensation Committee. Defendant

 Laursen has received and continues to receive compensation for his role as a director as described

 above. As a trusted Company director, he conducted little, if any, oversight of the schemes to cause




                                                 109
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 110 of 132 PageID #: 542




 the Company to engage in improper accounting practices and to make false and misleading

 statements, consciously disregarded his duties to monitor such controls over reporting and

 engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

 Furthermore, Defendant Laursen signed, and thus personally made the false and misleading

 statements in the 2018 10-K,

                    For these reasons, Defendant Laursen breached his fiduciary duties, faces a

 substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

 is futile and, therefore, excused.

        346.    Additional reasons that demand on Defendant Lewnes is futile follow. Defendant

 Lewnes has served as a Company director since 2015. She also serves as Chair of the Governance

 and Social Responsibility Committee, and as a member of the Executive Committee. Defendant

 Lewnes has received and continues to receive compensation for her role as a director as described

 above. As a trusted Company director, she conducted little, if any, oversight of the schemes to

 cause the Company to engage in improper accounting practices and to make false and misleading

 statements, consciously disregarded her duties to monitor such controls over reporting and

 engagement in the schemes, and consciously disregarded her duties to protect corporate assets.

 Furthermore, Defendant Lewnes signed, and thus personally made the false and misleading

 statements in the October 2017 Form S-3, 2017 10-K and 2018 10-K,

                                                                     . For these reasons, Defendant

 Lewnes breached her fiduciary duties, faces a substantial likelihood of liability, is not independent

 or disinterested, and thus demand upon her is futile and, therefore, excused.

        347.    Additional reasons that demand on Defendant Lynch is futile follow. Defendant

 Lynch has served as a Company director since August 13, 2018. He also serves as a member of




                                                 110
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 111 of 132 PageID #: 543




 the Audit Committee and the Finance Committee.



                  Defendant Lynch has received and continues to receive compensation for his role

 as a director as described above. As a trusted Company director, he conducted little, if any,

 oversight of the schemes to cause the Company to engage in improper accounting practices and to

 make false and misleading statements, consciously disregarded his duties to monitor such controls

 over reporting and engagement in the schemes, and consciously disregarded his duties to protect

 corporate assets. Furthermore, Defendant Lynch signed, and thus personally made the false and

 misleading statements in the 2018 10-K,

                                  For these reasons, Defendant Lynch breached his fiduciary duties,

 faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

 him is futile and, therefore, excused.

        348.    Additional reasons that demand on Defendant Ng is futile follow. Defendant Ng

 has served as a Company director since 2006. He also serves as the Chair of the Finance

 Committee, and as a member of the Audit Committee and the Executive Committee.



                                          Defendant Ng has received and continues to receive

 compensation for his role as a director as described above. As a trusted Company director, he

 conducted little, if any, oversight of the schemes to cause the Company to engage in improper

 accounting practices and to make false and misleading statements, consciously disregarded his

 duties to monitor such controls over reporting and engagement in the schemes, and consciously

 disregarded his duties to protect corporate assets. Furthermore, Defendant Ng signed, and thus

 personally made the false and misleading statements in the October 2017 Form S-3, 2017 10-K




                                                  111
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 112 of 132 PageID #: 544




 and 2018 10-K,

           . For these reasons, Defendant Ng breached his fiduciary duties, faces a substantial

 likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

 therefore, excused.

        349.    Additional reasons that demand on Defendant Olian is futile follow. Defendant

 Olian has served as a Company director since September 13, 2018. She also serves as a member

 of the Compensation Committee and the Governance and Social Responsibility Committee.

 Defendant Olian has received and continues to receive compensation for her role as a director as

 described above. As a trusted Company director, she conducted little, if any, oversight of the

 schemes to cause the Company to engage in improper accounting practices and to make false and

 misleading statements, consciously disregarded her duties to monitor such controls over reporting

 and engagement in the schemes, and consciously disregarded her duties to protect corporate assets.

 Furthermore, Defendant Olian signed, and thus personally made the false and misleading

 statements in the 2018 10-K,

                       For these reasons, Defendant Olian breached her fiduciary duties, faces a

 substantial likelihood of liability, is not independent or disinterested, and thus demand upon her is

 futile and, therefore, excused.

        350.    Additional reasons that demand on the Board is futile follow.

        351.    Each of the Director-Defendants, individually and collectively, face a substantial

 likelihood of liability as a result of their intentional or reckless approval of the unnecessary and

 harmful repurchases that caused the Company to overpay by over $6.48 million for its own

 common stock during the Relevant Period. The Director-Defendants, as alleged herein, were

 aware or should have been aware of the misinformation being spread by the Company and yet




                                                 112
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 113 of 132 PageID #: 545




 approved the repurchases, particularly Defendants Lynch, Ng, and Laursen, who, as members of

 the Finance Committee oversaw the Company’s repurchase programs.           Thus, the Director-

 Defendants breached their fiduciary duties, face a substantial likelihood of liability, are not

 disinterested, and demand upon them is futile, and thus excused.

        352.




        353.




                                               113
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 114 of 132 PageID #: 546




        354.   The Director-Defendants have longstanding business and personal relationships

 with each other and the Individual Defendants                         preclude them from acting

 independently and in the best interests of the Company and the shareholders. In fact, Defendants

 Dolan and Ng have served together on the Board for about fifteen years.




                                                                                  Thus, demand

 upon the Director-Defendants would be futile.




                                                 114
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 115 of 132 PageID #: 547




        355.    In violation of the Code of Conduct, the Director-Defendants conducted little, if

 any, oversight of the Company’s engagement in the Individual Defendants’ scheme to cause the

 Company to engage in improper accounting practices, to issue materially false and misleading

 statements to the public, and to facilitate and disguise the Individual Defendants’ violations of law,

 including breaches of fiduciary duty, gross mismanagement, abuse of control, waste of corporate

 assets, unjust enrichment, and violations of Sections 14(a), 10(b), and 20(a) of the Exchange Act.

 In violation of the Code of Conduct, the Director-Defendants failed to comply with laws and

 regulations, maintain the “accuracy of company records, public reports and communications,” and

 uphold the responsibilities related thereto. Thus, the Director-Defendants face a substantial

 likelihood of liability and demand is futile as to them.

        356.    Mattel has been and will continue to be exposed to significant losses due to the

 wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

 themselves or others who were responsible for that wrongful conduct to attempt to recover for

 Mattel any part of the damages Mattel suffered and will continue to suffer thereby. Thus, any

 demand upon the Director-Defendants would be futile.

        357.    The Individual Defendants’ conduct described herein and summarized above could

 not have been the product of legitimate business judgment as it was based on bad faith and

 intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

 exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

 provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

 self-interested in the transactions challenged herein and cannot be presumed to be capable of

 exercising independent and disinterested judgment about whether to pursue this action on behalf

 of the shareholders of the Company. Accordingly, demand is excused as being futile.




                                                  115
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 116 of 132 PageID #: 548




        358.    The acts complained of herein constitute violations of fiduciary duties owed by

 Mattel’s officers and directors, and these acts are incapable of ratification.

        359.    The Director-Defendants may also be protected against personal liability for their

 acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

 liability insurance if they caused the Company to purchase it for their protection with corporate

 funds, i.e., monies belonging to the stockholders of Mattel. If there is a directors’ and officers’

 liability insurance policy covering the Director-Defendants, it may contain provisions that

 eliminate coverage for any action brought directly by the Company against the Director-

 Defendants, known as, inter alia, the “insured-versus-insured exclusion.” As a result, if the

 Director-Defendants were to sue themselves or certain of the officers of Mattel, there would be no

 directors’ and officers’ insurance protection. Accordingly, the Directors cannot be expected to

 bring such a suit. On the other hand, if the suit is brought derivatively, as this action is brought,

 such insurance coverage, if such an insurance policy exists, will provide a basis for the Company

 to effectuate a recovery. Thus, demand on the Directors is futile and, therefore, excused.

        360.    If there is no directors’ and officers’ liability insurance, then the Directors will not

 cause Mattel to sue the Individual Defendants named herein, since, if they did, they would face a

 large uninsured individual liability. Accordingly, demand is futile in that event, as well.

        361.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

 them, at least five of the Directors, cannot consider a demand with disinterestedness and

 independence. Consequently, a demand upon the Board is excused as futile.

                                             FIRST CLAIM

    Against Defendants Kreiz, Georgiadis, Bradley, Cisneros Dolan, Edwards, Fergusson,
       Laursen, Lewnes, Loyd, Lynch, Ng, Olian, Prabhu, Sinclair, and Scarborough
            for Violations of Section 14(a) of the Securities Exchange Act of 1934




                                                  116
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 117 of 132 PageID #: 549




        362.    Plaintiffs incorporate by reference and reallege each and every allegation set forth

 above, as though fully set forth herein.

        363.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

 be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

 commerce or of any facility of a national securities exchange or otherwise, in contravention of

 such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

 interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

 proxy or consent or authorization in respect of any security (other than an exempted security)

 registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

        364.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

 proxy statement shall contain “any statement which, at the time and in the light of the

 circumstances under which it is made, is false or misleading with respect to any material fact, or

 which omits to state any material fact necessary in order to make the statements therein not false

 or misleading.” 17 C.F.R. § 240.14a-9.

        365.    Under the direction and watch of the Defendants Kreiz, Georgiadis, Dolan,

 Edwards, Lewnes, Ng, Prabhu. Sinclair, Fergusson, Scarborough, and Loyd the 2018 Proxy

 Statement; and under the direction and watch of Defendants Kreiz, Bradley, Cisneros, Dolan,

 Laursen, Lewnes, Lynch, Ng, Olian, and Prabhu the 2019 Proxy Statement (together, the “Proxy

 Statements”); failed to disclose that: (1) Mattel’s internal controls were severely deficient,




                                                  117
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 118 of 132 PageID #: 550




                                                                                  (2) the Company’s

 net loss during the third fiscal quarter of 2017 was understated by $109 million due to the improper

 classification of the Thomas IP and thus an improperly low tax valuation allowance; (3) the

 Company’s senior accounting team



             improperly reclassifying the Thomas IP assets and overstating the Company’s net loss

 during the fourth fiscal quarter of 2017 by $109 million; and (4) as a result of these misstatements,

 the Company’s financial statements were inaccurate and were not in compliance with GAAP. As

 a result of the foregoing, the Company’s public statements were materially false and misleading

 at all relevant times and the Company would ultimately be forced to cancel its $250 million Notes

 Offering and restate certain of its financial statements.

        366.    Moreover, the Proxy Statements were false and misleading when they discussed

 the Company’s adherence to specific governance policies and procedures, including the Code of

 Conduct, due to the Individual Defendants’ failures to abide by them and their causing the

 Company to issue false and misleading statements and/or omissions of material fact and to engage

 in higher spending promotional levels.

        367.    In the exercise of reasonable care, the Defendants Kreiz, Georgiadis, Bradley,

 Cisneros Dolan, Edwards, Fergusson, Laursen, Lewnes, Loyd, Lynch, Ng, Olian, Prabhu, Sinclair,

 and Scarborough should have known that by misrepresenting or failing to disclose the foregoing

 material facts, the statements contained in the Proxy Statements were materially false and

 misleading. The misrepresentations and omissions were material to Plaintiffs in voting on the

 matters set forth for shareholder determination in the Proxy Statements, including but not limited

 to, election of directors, advisory approval of executive compensation, ratification of the




                                                  118
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 119 of 132 PageID #: 551




 Company’s independent auditor, Defendant PwC, approval of a stockholder proposal to require an

 independent Chairman of the Board with respect to the 2018 Proxy Statement, approval of a

 stockholder proposal regarding an amendment to stockholder proxy access provisions with respect

 to the 2019 Proxy Statement, and approval of amendments to the 2010 Long-Term Compensation

 Plan.

         368.     The false and misleading elements of the Proxy Statements led to the approval of

 the ratification of PwC as the Company’s auditor, amendments to the 2010 Long-Term

 Compensation Plan and to the election and/or reelection of Defendants Kreiz, Bradley, Cisneros,

 Dolan, Laursen, Lewnes, Lynch, Ng, Olian, and Prabhu, which allowed them to continue

 breaching their fiduciary duties to Mattel.

         369.     The Company was damaged as a result of the Individual Defendants’ material

 misrepresentations and omissions in the Proxy Statements.

         370.     Plaintiffs on behalf of Mattel have no adequate remedy at law.

                                            SECOND CLAIM

                          Against Individual Defendants for Violations of
                Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934

         371.     Plaintiffs incorporate by reference and reallege each and every allegation set forth

 above, as though fully set forth herein.

         372.     The Individual Defendants participated in a scheme to defraud with the purpose

 and effect of defrauding Mattel. Not only is Mattel now defending claims that it violated Section

 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is also

 one of the largest victims of the unlawful scheme perpetrated upon Mattel by the Individual

 Defendants. With the price of its common stock trading at artificially-inflated prices due to the

 Individual Defendants’ misconduct, the Individual Defendants caused the Company to repurchase




                                                  119
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 120 of 132 PageID #: 552




 over 1.47 million of its own shares on the open market at artificially-inflated prices, damaging

 Mattel by hundreds of thousands of dollars.

        373.    During the Relevant Period, the Individual Defendants also individually and in

 concert, directly and indirectly, by the use and means of instrumentalities of interstate commerce

 and/or of the mails, engaged and participated in a continuous course of conduct designed to falsify

 the Company’s press releases, public statements made in conference calls, and periodic and current

 reports filed with the SEC.

        374.    The Individual Defendants employed devices, schemes and artifices to defraud

 while in possession of adverse, material, non-public information and engaged in acts, practices

 and a course of conduct that included the making of, or participation in the making of, untrue

 and/or misleading statements of material facts and/or omitting to state material facts necessary in

 order to make the statements made about Mattel not misleading.

        375.    The Individual Defendants, as top executives and directors of the Company,

 improperly exercising managerial functions at the Company, are liable as direct participants in the

 wrongs complained of herein. Through their positions of control and authority as directors and

 officers of the Company, the Individual Defendants were able to and did control the conduct

 complained of herein and the content of the public statements disseminated by Mattel.

        376.    The Individual Defendants acted with scienter during the Relevant Period, in that

 they either had actual knowledge of the schemes and the misrepresentations and/or omissions of

 material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

 ascertain and to disclose the true facts, even though such facts were available to them. The

 Individual Defendants were the top executives of the Company, or received direct briefings from

 them, and were therefore directly responsible for the schemes set forth herein and for the false and




                                                  120
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 121 of 132 PageID #: 553




 misleading statements and/or omissions disseminated to the public through press releases,

 conference calls, and filings with the SEC.

           377.   In addition to each of the Individual Defendants approving the issuance of the

 Company’s false and misleading statements, each of the Individual Defendants then serving as a

 director made and/or signed the Company’s Form 10-Ks filed with the SEC during the Relevant

 Period.

           378.   By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the

 Exchange Act, and Rule 10b-5 promulgated thereunder.

           379.   Plaintiffs on behalf of Mattel have no adequate remedy at law.

                                            THIRD CLAIM
                    Against the PwC Defendants for Violations of Section 10(b)
                      and Rule 10b-5 of the Securities Exchange Act of 1934

           380.   Plaintiffs incorporate by reference and reallege each and every allegation set forth

 above, as though fully set forth herein.

           381.   The PwC Defendants participated in a scheme to defraud with the purpose and

 effect of defrauding Mattel. Not only is Mattel now defending claims that it violated Section 10(b)

 of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is also one

 of the largest victims of the unlawful scheme perpetrated upon Mattel by the PwC Defendants.

           382.   During the Relevant Period, the PwC Defendants, directly and indirectly, by the

 use and means of instrumentalities of interstate commerce and/or of the mails, engaged and

 participated in a continuous course of conduct designed to falsify the Company’s periodic and

 current reports filed with the SEC.

           383.   The PwC Defendants employed devices, schemes and artifices to defraud while in

 possession of adverse, material, non-public information and engaged in acts, practices and a course




                                                  121
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 122 of 132 PageID #: 554




 of conduct that included the making of, or participation in the making of, untrue and/or misleading

 statements of material facts and/or omitting to state material facts necessary in order to make the

 statements made about Mattel not misleading.

        384.    The PwC Defendants are liable as direct participants in the wrongs complained of

 herein. Through their positions as the Company’s independent registered accounting firm and lead

 audit partner, respectively, Defendant PwC and Defendant Abrahams were able to and did control

 the conduct complained of herein and the content of the “clean” audit reports contained in the

 financial statements disseminated by Mattel.

        385.    The PwC Defendants acted with scienter during the Relevant Period, in that the

 PwC Defendants either had actual knowledge of the schemes and the misrepresentations and/or

 omissions of material facts set forth herein, or acted with reckless disregard for the truth in that the

 PwC Defendants failed to ascertain and to disclose the true facts, even though such facts were

 available to the PwC Defendants. The PwC Defendants worked with the top executives of the

 Company, and received direct briefings from them, and was therefore directly responsible for the

 schemes set forth herein and for the false and misleading statements and/or omissions disseminated

 to the public through filings with the SEC.

        386.    By virtue of the foregoing, the PwC Defendants have violated § 10(b) of the

 Exchange Act, and Rule 10b-5 promulgated thereunder.

        387.    Plaintiffs on behalf of Mattel have no adequate remedy at law.

                                            FOURTH CLAIM

 Against the Individual Defendants and Defendant Abrahams for Violations of Section 20(a)
                           of the Securities Exchange Act of 1934

        388.    Plaintiffs incorporate by reference and reallege each and every allegation set forth

 above, as though fully set forth herein.




                                                  122
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 123 of 132 PageID #: 555




         389.    The Individual Defendants and Defendant Abrahams, by virtue of their positions

 with Mattel and their specific acts, were, at the time of the wrongs alleged herein, controlling

 persons of Mattel who made the false and misleading statements alleged herein within the meaning

 of § 20(a) of the Exchange Act. The Individual Defendants and Defendant Abrahams had the

 power and influence and exercised the same to cause Mattel to engage in the illegal conduct and

 practices complained of herein.

         390.    Plaintiffs on behalf of Mattel have no adequate remedy at law.

                                            FIFTH CLAIM

                Against the Individual Defendants for Breach of Fiduciary Duties

         391.    Plaintiffs incorporate by reference and reallege each and every allegation set forth

 above, as though fully set forth herein.

         392.    Each Individual Defendant owed to the Company the duty to exercise candor, good

 faith, and loyalty in the management and administration of Mattel’s business and affairs.

         393.    Each of the Individual Defendants violated and breached his or her fiduciary duties

 of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

         394.    The Individual Defendants’ conduct set forth herein was due to their intentional or

 reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

 Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties to

 protect the rights and interests of Mattel.

         395.    In breach of their fiduciary duties owed to Mattel, the Individual Defendants

 willfully or recklessly caused the Company to engage in improper accounting practices, and made

 and/or caused the Company to make false and/or misleading statements and/or omissions of

 material fact that failed to disclose that: (1) Mattel’s internal controls were severely deficient,




                                                   123
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 124 of 132 PageID #: 556




                                                                                    (2) the Company’s

 net loss during the third fiscal quarter of 2017 was understated by $109 million due to the improper

 classification of the Thomas IP and thus an improperly low tax valuation allowance; (3) the

 Company’s senior accounting team



             improperly reclassifying the Thomas IP assets and overstating the Company’s net loss

 during the fourth fiscal quarter of 2017 by $109 million; and (4) as a result of these misstatements,

 the Company’s financial statements were inaccurate and were not in compliance with GAAP. As

 a result of the foregoing, the Company’s public statements were materially false and misleading

 at all relevant times and the Company would ultimately be forced to cancel its $250 million Notes

 Offering and restate certain of its financial statements.

        396.      The Individual Defendants further failed to correct and/or caused the Company to

 fail to correct the false and/or misleading statements and/or omissions of material fact.

        397.      Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

 internal controls.

        398.      In yet further breach of their fiduciary duties, the Individual Defendants willfully

 or recklessly caused the Company during the Relevant Period before the fraud was exposed to

 repurchase its own common stock at artificially inflated prices, such that it overpaid by more than

 $6.48 million.




                                                   124
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 125 of 132 PageID #: 557




         399.   The Individual Defendants had actual or constructive knowledge that the Company

 issued materially false and misleading statements, and they failed to correct the Company’s public

 statements and representations. The Individual Defendants had actual knowledge of the

 misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

 for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

 available to them. Such material misrepresentations and omissions were committed knowingly or

 recklessly and for the purpose and effect of artificially inflating the price of Mattel’s securities.

         400.   The Individual Defendants had actual or constructive knowledge that they had

 caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

 maintain internal controls. The Individual Defendants had actual knowledge that the Company

 was engaging in the fraudulent schemes set forth herein, and that internal controls were not

 adequately maintained, or acted with reckless disregard for the truth, in that they caused the

 Company to improperly engage in the fraudulent schemes and to fail to maintain adequate internal

 controls, even though such facts were available to them. Such improper conduct was committed

 knowingly or recklessly and for the purpose and effect of artificially inflating the price of Mattel’s

 securities.

         401.   These actions were not a good-faith exercise of prudent business judgment to

 protect and promote the Company’s corporate interests.

         402.   As a direct and proximate result of the Individual Defendants’ breaches of their

 fiduciary obligations, Mattel has sustained and continues to sustain significant damages. As a

 result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

         403.   Plaintiffs on behalf of Mattel have no adequate remedy at law.

                                           SIXTH CLAIM

                        Against Individual Defendants for Unjust Enrichment



                                                  125
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 126 of 132 PageID #: 558




        404.    Plaintiffs incorporate by reference and reallege each and every allegation set forth

 above, as though fully set forth herein.

        405.    By their wrongful acts, violations of law, and false and misleading statements and

 omissions of material fact that they made and/or caused to be made, the Individual Defendants

 were unjustly enriched at the expense of, and to the detriment of, Mattel.

        406.    The Individual Defendants either benefitted financially from the improper conduct,

 or received bonuses, stock options, or similar compensation from Mattel that was tied to the

 performance or artificially inflated valuation of Mattel, or received compensation that was unjust

 in light of the Individual Defendants’ bad faith conduct.

        407.    Plaintiffs, as shareholders and representatives of Mattel, seek restitution from the

 Individual Defendants and seeks an order from this Court disgorging all profits, including from

 insider transactions, benefits, and other compensation, including any performance-based or

 valuation-based compensation, obtained by the Individual Defendants due to their wrongful

 conduct and breach of their fiduciary and contractual duties.

        408.    Plaintiffs on behalf of Mattel have no adequate remedy at law.

                                        SEVENTH CLAIM

                      Against Individual Defendants for Abuse of Control

        409.    Plaintiffs incorporate by reference and reallege each and every allegation set forth

 above, as though fully set forth herein.

        410.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

 ability to control and influence Mattel, for which they are legally responsible.

        411.    As a direct and proximate result of the Individual Defendants’ abuse of control,

 Mattel has sustained significant damages. As a direct and proximate result of the Individual

 Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Mattel has



                                                 126
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 127 of 132 PageID #: 559




 sustained and continues to sustain significant damages. As a result of the misconduct alleged

 herein, the Individual Defendants are liable to the Company.

        412.    Plaintiffs on behalf of Mattel have no adequate remedy at law.

                                            EIGTH CLAIM

                   Against Individual Defendants for Gross Mismanagement

        413.    Plaintiffs incorporate by reference and reallege each and every allegation set forth

 above, as though fully set forth herein.

        414.    By their actions alleged herein, the Individual Defendants, either directly or through

 aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

 to prudently managing the assets and business of Mattel in a manner consistent with the operations

 of a publicly-held corporation.

        415.    As a direct and proximate result of the Individual Defendants’ gross

 mismanagement and breaches of duty alleged herein, Mattel has sustained and will continue to

 sustain significant damages.

        416.    As a result of the misconduct and breaches of duty alleged herein, the Individual

 Defendants are liable to the Company.

        417.    Plaintiffs on behalf of Mattel have no adequate remedy at law.

                                            NINTH CLAIM

                 Against Individual Defendants for Waste of Corporate Assets

        418.    Plaintiffs incorporate by reference and reallege each and every allegation set forth

 above, as though fully set forth herein.

        419.    The Individual Defendants caused the Company to engage in improper accounting

 practices, to repurchase its own stock at artificially inflated prices, and to pay themselves excessive

 salaries, bonuses, fees, and stock grants to the detriment of the shareholders and the Company.



                                                  127
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 128 of 132 PageID #: 560




          420.   As a result of the foregoing, and by failing to properly consider the interests of the

 Company and its public shareholders, Defendants have caused Mattel to waste valuable corporate

 assets, to incur many millions of dollars of legal liability and/or costs to defend unlawful actions,

 to engage in internal investigations, and to lose financing from investors and business from future

 customers who no longer trust the Company and its products.

          421.   As a result of the waste of corporate assets, the Individual Defendants are each

 liable to the Company.

          422.   Plaintiffs on behalf of Mattel have no adequate remedy at law.

                                            TENTH CLAIM

  Against the PwC Defendants for Aiding and Abetting Breaches of Fiduciary Duty and the
                     Individual Defendants’ Other Violations of Law

          423.   Plaintiffs incorporate by reference and reallege each and every allegation set forth

 above, as though fully set forth herein.

          424.   The PwC Defendants aided and abetted the Individual Defendants who breached

 their fiduciary duties to Mattel, abused their control, grossly mismanaged the Company, wasted

 corporate assets, violated the Exchange Act, and were unjustly enriched thereby.

          425.   The PwC Defendants’ misconduct resulted in continuous, connected, and ongoing

 harm to the Company.

          426.   Specifically, the PwC Defendants aided and abetted the Individual Defendants in

 making false and misleading statements about the Company’s internal controls and the adequacy

 of the Company’s financial statements, allowing the artificial inflation of the price of Company

 stock.

          427.   The PwC Defendants are jointly and severally liable to the same extent as any other

 Individual Defendant is liable for breaches of fiduciary duty as set forth herein or violations of any




                                                  128
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 129 of 132 PageID #: 561




 other laws, including for any unjust enrichment the PwC Defendants received from Mattel while

 it violated the Exchange Act and aided and abetted the Individual Defendants’ aforementioned

 violations of law.

        428.    As a direct and proximate result of the PwC Defendants’ aiding and abetting of

 Mattel’s directors’ and officers’ breaches of duty and other misconduct alleged herein, Mattel has

 sustained and will continue to sustain substantial damages.

        429.    Plaintiffs on behalf of Mattel have no adequate remedy at law.

                                       ELEVENTH CLAIM

  Against Defendants Georgiadis, Euteneuer, Farr, Abrahams, and PwC for Contribution
                   Under Sections 10(b) and 21D of the Exchange Act

        430.    Plaintiffs incorporate by reference and reallege each and every allegation set forth

 above, as though fully set forth herein.

        431.    Mattel, and Defendants Georgiadis, Euteneuer, Farr, Abrahams, and PwC, are

 named as defendants in the Securities Class Action which asserts claims under the federal

 securities laws for violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-

 5 promulgated thereunder. If and when the Company is found liable in the Securities Class Action

 for these violations of the federal securities laws, the Company’s liability will be in whole or in

 part due to Defendants Georgiadis’, Euteneuer’s, Farr’s, Abrahams’, and PwC’s willful and/or

 reckless violations of their obligations as officers and/or directors as well as the independent

 auditor and lead audit partner of Mattel.

        432.    Defendants Georgiadis, Euteneuer, Farr, Abrahams, and PwC because of their

 positions of control and authority were able to and did, directly and/or indirectly, exercise control

 over the business and corporate affairs of Mattel, including the wrongful acts complained of herein

 and in the Securities Class Action.




                                                 129
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 130 of 132 PageID #: 562




        433.    Accordingly, Defendants Georgiadis, Euteneuer, Farr, Abrahams, and PwC are

 liable under 15 U.S.C. § 78j(b), which creates a private right of action for contribution, and Section

 21D of the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of a private right

 of action for contribution arising out of violations of the Exchange Act.

        434.    As such, Mattel is entitled to receive all appropriate contribution or indemnification

 from Defendants Georgiadis, Euteneuer, Farr, Abrahams, and PwC.

                                      PRAYER FOR RELIEF

        FOR THESE REASONS, Plaintiffs demand judgment in the Company’s favor against all

 Individual Defendants and PwC as follows:

                (a)     Declaring that Plaintiffs may maintain this action on behalf of Mattel, and

 that Plaintiffs are an adequate representative of the Company;

                (b)     Declaring that the Individual Defendants have breached and/or aided and

 abetted the breach of their fiduciary duties to Mattel;

                (b)     Declaring that the PwC Defendants have aided and abetted the Individual

 Defendants’ breaches of their fiduciary duties to Mattel and other violations of law;

                (c)     Determining and awarding to Mattel the damages sustained by it as a result

 of the violations set forth above from each of the Individual Defendants and PwC Defendants,

 jointly and severally, together with pre-judgment and post-judgment interest thereon;

                (d)     Directing Mattel and the Individual Defendants to take all necessary actions

 to reform and improve its corporate governance and internal procedures to comply with applicable

 laws and to protect Mattel and its shareholders from a repeat of the damaging events described

 herein, including, but not limited to, putting forward for shareholder vote the following resolutions

 for amendments to the Company’s Bylaws or Certificate of Incorporation and the following actions




                                                  130
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 131 of 132 PageID #: 563




 as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

             and implement procedures for greater shareholder input into the policies and

             guidelines of the board;

                      2. a provision to permit the shareholders of Mattel to nominate at least five

             candidates for election to the board; and

                      3. a proposal to ensure the establishment of effective oversight of compliance

             with applicable laws, rules, and regulations.

                (e)     Awarding Mattel restitution from the Individual Defendants and PwC

 Defendants, and each of them;

                (f)     Awarding Plaintiffs the costs and disbursements of this action, including

 reasonable attorneys’ and experts’ fees, costs, and expenses; and

                (g)      Granting such other and further relief as the Court may deem just and

 proper.

 Dated: June 21, 2021                          Respectfully submitted,

                                               FARNAN LLP

                                               /s/ Brian E. Farnan
                                               Brian E. Farnan (Bar No. 4089)
                                               Michael J. Farnan (Bar No. 5165)
                                               919 N. Market St., 12th Floor
                                               Wilmington, DE 19801
                                               Telephone: (302) 777-0300
                                               Facsimile: (302) 777-0301
                                               Email: bfarnan@farnanlaw.com
                                                       mfarnan@farnanlaw.com


  Of Counsel:

  THE ROSEN LAW FIRM, P.A.
  Phillip Kim




                                                 131
Case 1:20-cv-00488-CFC Document 18 Filed 06/29/21 Page 132 of 132 PageID #: 564



  275 Madison Avenue, 40th Floor
  New York, NY 10016
  Telephone: (212) 686-1060
  Facsimile: (212) 202-3827
  Email: pkim@rosenlegal.com

  THE BROWN LAW FIRM, P.C.
  Timothy Brown
  767 Third Avenue, Suite 2501
  New York, NY 10017
  Telephone: (516) 922-5427
  Facsimile: (516) 344-6204
  Email: tbrown@thebrownlawfirm.net




                                      132
